
	
		I
		111th CONGRESS
		2d Session
		H. R. 5209
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Kind (for
			 himself, Mrs. Bono Mack,
			 Mr. Blumenauer, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means,
			 Agriculture,
			 Transportation and
			 Infrastructure, and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide a comprehensive approach to preventing and
		  treating obesity.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Communities through
			 Helping to Offer Incentives and Choices to Everyone in Society Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Prevention and Treatment of Obesity in Adults
				and Children
					Sec. 101. Reporting of Body Mass Index Information
				Requirement.
					Sec. 102. Grants for Body Mass Index data analysis.
					Sec. 103. Requirement to expedite national Medicare coverage
				determinations for evidence-based preventive services.
					Sec. 104. Expansion of obesity treatment services under
				Medicare.
					Sec. 105. Coverage of evidence-based preventive services under
				Medicaid and SCHIP.
					Sec. 106. Coverage of medical nutrition therapy under Medicaid
				and SCHIP.
					Sec. 107. Clarification of EPSDT inclusion of prevention,
				screening, and treatment services for obesity and overweight; SCHIP
				coverage.
					Sec. 108. Grants to increase physical activity, improve
				nutrition, and promote healthy eating behaviors.
					Sec. 109. Grants to provide training for health profession
				students.
					Sec. 110. Grants to provide training for health
				professionals.
					Sec. 111. Preventive health services block grant.
					Title II—Improving childhood nutrition
					Sec. 201. Nutrition and wellness goals for meals served through
				the child and adult care food program.
					Sec. 202. Interagency coordination to promote health and
				wellness in child care licensing.
					Sec. 203. Study on nutrition and wellness quality of child care
				settings.
					Sec. 204. Working group to reduce paperwork and improve program
				administration.
					Sec. 205. Renewal of application materials and permanent
				operating agreements.
					Sec. 206. Transmission of income information by sponsored
				family or group day care homes.
					Sec. 207. Simplifying and enhancing administrative payments to
				sponsoring organizations.
					Sec. 208. Cultivate farm-to-school partnerships.
					Title III—Improving access to and opportunity for physical
				activity for adults and children
					Subtitle A—National Program Promoting Lifelong Active Youth
				(PLAY) and Implementation Grants
					Sec. 301. Play assessment tools.
					Sec. 302. Model communities of play implementation
				grants.
					Subtitle B—Moving Outdoors in Nature
					Sec. 311. Definitions.
					Sec. 312. Grants for development or implementation of Moving
				Outdoors in Nature Strategies.
					Sec. 313. National evaluation of health impacts.
					Sec. 314. Technical assistance and best practices.
					Sec. 315. Authorization of appropriations.
					Subtitle C—Other provisions
					Sec. 321. Authorization of appropriations for Carol M. White
				Physical Education Program.
					Sec. 322. Physical education guidelines for elementary and
				secondary schools.
					Sec. 323. Treating physical education as a core academic
				subject for elementary and secondary education grants.
					Sec. 324. Physical activity guidelines for preschool
				children.
					Sec. 325. Tracking physical activity in schools.
					Sec. 326. Employer-provided off-premises health club
				services.
					Sec. 327. Certain amounts paid for physical activity, fitness,
				and exercise treated as amounts paid for medical care.
					Sec. 328. National youth sports program
				revitalization.
					Sec. 329. Duplication of the Zuni Youth Enrichment Project
				Summer Camp on Indian reservations and tribal lands.
					Title IV—Improving access to nutritional information and healthy
				foods
					Sec. 401. Consumer education.
					Sec. 402. Expand team nutrition training grants.
					Sec. 403. Department of Agriculture program to support
				establishment or expansion of retail food stores offering affordable,
				nutritious foods in underserved communities and coordination with other Federal
				programs.
					Sec. 404. Virtual Farmers Market Program.
					Sec. 405. Urban and Native-American Community Garden Grant
				Program.
					Title V—Realigning Transportation Policy to Help Promote Healthy
				Lifestyles
					Sec. 501. Grants to promote planning decisions and policies
				that increase access to physical activity.
					Sec. 502. Joint use agreements.
					Sec. 503. Expansion of safe routes to school
				program.
					Sec. 504. Active transportation infrastructure investment
				program.
					Title VI—Research and Assessment Tools
					Sec. 601. National Center for Health Statistics.
					Sec. 602. Report on obesity research.
				
			IImproving
			 Prevention and Treatment of Obesity in Adults and Children
			101.Reporting of
			 Body Mass Index Information Requirement
				(a)In
			 generalSubsection (a) of
			 section 2125 of the Public Health Service Act (42 U.S.C. 300aa–25) is
			 amended—
					(1)by striking and at the end
			 of paragraph (3);
					(2)by striking the
			 period and adding , and at the end of paragraph (4); and
					(3)by adding at the
			 end the following new paragraph:
						
							(5)the age, gender, height, and weight of each
				person vaccinated to calculate the body mass index of such
				person.
							.
					(b)ReportingSubsection
			 (b) of such section is amended—
					(1)in paragraph (1)—
						(A)by striking
			 and at the end of subparagraph (B);
						(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
						(C)by inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)the information recorded under subsection
				(a)(5), and
								;
				and
						(2)by adding at the
			 end the following new paragraph:
						
							(4)Each health provider shall also report to
				the relevant department of the State in which such health care provider
				practices the data collected under subsection
				(a)(5).
							.
					102.Grants for Body
			 Mass Index data analysis
				(a)EstablishmentThe Secretary of Health and Human Services
			 may make grants to not more than 20 eligible entities to analyze body mass
			 index (hereinafter in this section referred to as BMI)
			 measurements of children, ages 2 through 18.
				(b)EligibilityAn eligible entity for purposes of this
			 section is a State (including the District of Columbia, the Commonwealth of
			 Puerto Rico, and each territory of the United States) that has a statewide
			 immunization information system that—
					(1)has the capacity
			 to store basic demographic information (including date of birth, gender, and
			 geographic area of residence), height, weight, and immunization data for each
			 resident of the State;
					(2)is accessible to
			 doctors, nurses, other licensed medical professionals, and officials of the
			 relevant department in the State charged with maintaining health and
			 immunization records; and
					(3)has the capacity
			 to integrate large amounts of data for the analysis of BMI measurements.
					(c)Use of
			 fundsA State that receives a grant under this section shall use
			 the grant for the following purposes:
					(1)Analyzing the
			 effectiveness of obesity prevention programs and wellness policies carried out
			 in the State.
					(2)Purchasing new
			 computers, computer equipment, and software to upgrade computers to be used for
			 a statewide immunization information system.
					(3)The hiring and
			 employment of personnel to maintain and analyze BMI data.
					(4)The development
			 and implementation of training programs for medical professionals to aid such
			 professionals in taking BMI measurements and discussing such measurements with
			 patients.
					(5)Providing information to parents and legal
			 guardians in accordance with subsection (e)(2).
					(d)Selection
			 CriteriaIn selecting
			 recipients of grants under this section, the Secretary shall give priority to
			 States in which a high percentage of public and private health care providers
			 submit data to a statewide immunization information system that—
					(1)contains immunization data for not less
			 than 20 percent of the population of such State that is under the age of 18;
			 and
					(2)includes data
			 collected from men and women who are of a wide variety of ages and who reside
			 in a wide variety of geographic areas in a State (as determined by the
			 Secretary).
					(e)ConditionsAs
			 a condition of receiving a grant under this section, a State shall—
					(1)ensure that BMI
			 measurements will be recorded for children ages 2 through 18—
						(A)on an annual basis
			 by a licensed physician, nurse, nurse practitioner, or physicians assistant
			 during an annual physical examination, wellness visit, or similar visit with a
			 physician; and
						(B)in accordance with
			 data collection protocols published by the American Academy of Pediatrics in
			 the 2007 Expert Committee Recommendations; and
						(2)for each child in
			 the State for whom such measurements indicate a BMI greater than the 95th
			 percentile for such child’s age and gender, provide to the parents or legal
			 guardians of such child information on how to lower BMI and information on
			 State and local obesity prevention programs.
					(f)Reports
					(1)Reports to the
			 SecretaryNot later than 5 years after the receipt of a grant
			 under this section, the State receiving such grant shall submit to the
			 Secretary the following reports:
						(A)A report
			 containing an analysis of BMI data collected using the grant, including—
							(i)the
			 differences in obesity trends by gender, disability, geographic area (as
			 determined by the State), and socioeconomic status within such State;
			 and
							(ii)the
			 demographic groups and geographic areas most affected by obesity within such
			 State.
							(B)A report
			 containing an analysis of the effectiveness of obesity prevention programs and
			 State wellness policies, including—
							(i)an
			 analysis of the success of such programs and policies prior to the receipt of
			 the grant; and
							(ii)a
			 discussion of the means to determine the most effective strategies to combat
			 obesity in the geographic areas identified under subparagraph (A).
							(2)Report to
			 Congress and Certain Executive AgenciesNot later than 1 year
			 after the Secretary receives all the reports required pursuant to paragraph
			 (1), the Secretary shall submit to the Secretary of Education, the Secretary of
			 Agriculture, and to Congress a report that contains the following:
						(A)An analysis of
			 trends in childhood obesity, including how such trends vary across regions of
			 the United States, and how such trends vary by gender and socioeconomic
			 status.
						(B)A description of any programs that—
							(i)the Secretary has determined significantly
			 lower childhood obesity rates for certain geographic areas in the United
			 States, including urban, rural, and suburban areas; and
							(ii)the
			 Secretary recommends to be implemented by the States (including States that did
			 not receive a grant under this section).
							(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section for each of
			 fiscal years 2010 through 2015.
				103.Requirement to
			 expedite national Medicare coverage determinations for evidence-based
			 preventive services
				(a)In
			 generalNot later than
			 January 1, 2011, the Secretary of Health and Human Services shall issue
			 national Medicare coverage determinations for evidence-based preventive and
			 treatment services, including services to prevent or treat overweight and
			 obesity that have in effect a rating of A or B
			 (relating to a classification representing strongly recommended or recommended
			 services) in the current recommendations of the United States Preventive
			 Services Task Force (in this section referred to as USPSTF) and
			 clinical services for preventing and treating overweight and obesity as defined
			 by the National Heart, Lung and Blood Institute’s (in this section referred to
			 as NHLBI) Clinical Guidelines on the Identification, Evaluation
			 and Treatment of Overweight and Obesity in Adults. The Secretary shall update
			 such coverage determinations based on future updates to such USPSTF and NHLBI
			 guidelines.
				(b)Updating
			 recommendationsThe Secretary shall instruct—
					(1)the Agency for
			 Healthcare Research and Quality and the USPSTF to update, by not later than one
			 year after the date of the enactment of this Act and at least once every 5
			 years thereafter, USPSTF recommendations relating to the prevention of
			 overweight and obesity that have in effect a rating of I
			 (relating to a classification representing insufficient evidence to make a
			 recommendation for the service involved) to determine if such rating should be
			 upgraded to a rating of A or B; and
					(2)the National
			 Heart, Lung and Blood Institute to update, by not later than December 31, 2010,
			 and at least once every 3 years thereafter, the NHLBI Clinical Guidelines
			 described in subsection (a).
					104.Expansion of obesity
			 treatment services under Medicare
				(a)CoverageSection 1861 of the Social Security Act (42
			 U.S.C. 1395x), as amended by section 4103 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is further amended—
					(1)in subsection
			 (s)(2)—
						(A)in subparagraph
			 (EE), by striking at the end and;
						(B)in subparagraph
			 (FF), by adding at the end and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)items and services furnished under an
				obesity treatment program (as defined in subsection
				(iii));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Obesity
				Treatment ProgramThe term obesity treatment program
				means—
								(1)medical services
				delivered to eligible individuals under a plan of care for the purpose of
				reducing body mass index and the associated co-morbidities of obesity,
				including the following:
									(A)the development of
				an initial plan of care and subsequent revisions to that plan of care;
									(B)medical and
				surgical interventions as determined appropriate by the Secretary; and
									(C)additional
				services for which payment would not otherwise be made under this title that
				the Secretary may specify that encourage the receipt of, or improve the
				effectiveness of, the services described in the preceding subparagraphs.
									In carrying out subparagraph (C), the
				Secretary shall consider recommendations of the United States Preventive
				Services Task Force; clinical practice guidelines for treatment of overweight,
				obesity, and severe obesity issued by professional medical societies; and
				consensus statements and guidelines on effective treatment of overweight,
				obesity, and severe obesity issued by the National Institutes of Health,
				professional medical societies, and other authoritative sources (such as those
				identified in the National Heart Lung and Blood Institute’s Clinical Guidelines
				on the Identification, Evaluation, and Treatment of Overweight and Obesity in
				Adults).(2)For purposes of
				this subsection, the term eligible individual means an individual
				who has:
									(A)been diagnosed
				with obesity by a physician (as defined in subsection (r)) or provider of
				services (as defined in subsection (u));
									(B)a body mass index
				of at least 30; or
									(C)a body mass index
				of at least 27 with at least one weight-related comorbid condition.
									It is not necessary for such
				individual be diagnosed with co-morbidities in addition to the obesity
				diagnosis or body mass index of at least 30 in order to be considered an
				eligible individual under this
				subsection..
					(b)PaymentSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by
			 section 10501(h)(3)(B) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), is amended—
					(1)by striking
			 and before (Z); and
					(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to items and services furnished under an obesity treatment program (as defined
			 in section 1861(iii)), the amount paid shall be 80 percent of the lesser of the
			 actual charge for the services or the amount determined under a fee schedule
			 established by the Secretary for purposes of this subparagraph.
					105.Coverage of
			 evidence-based preventive services under Medicaid and SCHIP
				(a)State Option To
			 Provide Medical Assistance for Evidence-Based Preventive Services
					(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C.
			 1396d)—
						(A)in subsection (a),
			 as amended by section 2301(a) of the Patient Protection and Affordable Care
			 Act, is further amended—
							(i)in
			 paragraph (28), by striking and at the end;
							(ii)by
			 redesignating paragraph (29) as paragraph (30); and
							(iii)by
			 inserting after paragraph (28) the following:
								
									(29)evidence-based
				preventive services described in subsection (dd);
				and
									;
				and
							(B)as amended by
			 section 10201(c)(6) of the Patient Protection and Affordable Care Act, is
			 further amended by adding at the end the following:
							
								(dd)For purposes of
				subsection (a)(29), evidence-based preventive services described in this
				subsection are any preventive services which the Secretary has determined are
				reasonable and necessary, including, as so determined, diet and exercise
				counseling, healthy weight and obesity counseling, and any other
				evidence-based, effective clinical intervention for obese individuals,
				including pharmacological or surgical services, designed to prevent
				comorbidities of
				obesity.
								.
						(2)Conforming
			 amendmentSection 1902(a)(10)(C)(iv) of such Act is amended by
			 inserting , and (29) after (24).
					(b)State option To
			 provide child health assistance for evidence-Based preventive
			 servicesSection 2110(a) of the Social Security Act (42 U.S.C.
			 1397jj(a)) is amended—
					(1)by redesignating
			 paragraph (28) as paragraph (29); and
					(2)by inserting after
			 paragraph (27) the following:
						
							(28)Evidence-based
				preventive services described in section
				1905(dd).
							.
					106.Coverage of medical
			 nutrition therapy under Medicaid and SCHIP
				(a)State Option To
			 Provide Medical Assistance for Medical Therapy Services
					(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d), as amended by section 105(b), is amended—
						(A)in paragraph (29),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (30) as paragraph (31); and
						(C)by inserting after
			 paragraph (29) the following:
							
								(30)medical nutrition
				therapy services (as defined in section 1861(vv)(1)) for individuals with
				pre-diabetes or obesity, or who are overweight (as defined by the Secretary);
				and".
								.
						(2)Conforming
			 amendmentSection 1902(a)(10)(C)(iv) of such Act, as amended by
			 section 105(b)(2), is amended by striking and (29) and inserting
			 (29), and (30).
					(b)State option To
			 provide child health assistance for medical nutrition therapy
			 servicesSection 2110(a) of the Social Security Act (42 U.S.C.
			 1397jj(a)), as amended by section 105(c), is amended—
					(1)by redesignating
			 paragraph (29) as paragraph (30); and
					(2)by inserting after
			 paragraph (28) the following:
						
							(29)Medical nutrition
				therapy services (as defined in section 1861(vv)(1)) for individuals with
				pre-diabetes or obesity, or who are overweight (as defined by the
				Secretary).
							.
					107.Clarification of
			 EPSDT inclusion of prevention, screening, and treatment services for obesity
			 and overweight; SCHIP coverage
				(a)In
			 generalSection 1905(r)(5) of the Social Security Act (42 U.S.C.
			 1396d(r)(5)) is amended by inserting before the period the following: ,
			 including weight and BMI measurement and monitoring, as well as appropriate
			 treatment services, including medical nutrition therapy services (as defined in
			 section 1861(vv)(1)), physical therapy or exercise training, behavioral health
			 counseling, and such other evidence-based services as recommended by the
			 Secretary (after taking into consideration the American Academy of Pediatrics
			 Expert Committee Guidelines Regarding the Prevention, Assessment, and Treatment
			 of Child and Adolescent Overweight and Obesity).
				(b)SCHIP
					(1)Required
			 coverageSection 2103 (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking and (7) and
			 inserting (7), and (9); and
						(B)in subsection
			 (c)—
							(i)by
			 redesignating paragraph (7) as paragraph (9); and
							(ii)by
			 inserting after paragraph (6), the following:
								
									(7)Prevention,
				screening, and treatment services for obesity and overweightThe child health assistance provided to a
				targeted low-income child shall include coverage of weight and BMI measurement
				and monitoring, as well as appropriate treatment services (including but not
				limited to) medical nutrition therapy services (as defined in section
				1861(vv)(1)), physical therapy or exercise training, behavioral health
				counseling, and such other evidence-based services as recommended by the
				Secretary. For purposes of the previous sentence the Secretary shall take into
				consideration the American Academy of Pediatrics Expert Committee Guidelines
				Regarding the Prevention, Assessment, and Treatment of Child and Adolescent
				Overweight and
				Obesity.
									.
							(2)Conforming
			 amendmentSection 2102(a)(7)(B) (42 U.S.C. 1397bb(c)(2)) is
			 amended by striking section 2103(c)(5) and inserting
			 paragraphs (5) and (7) of section 2103(c).
					108.Grants to increase
			 physical activity, improve nutrition, and promote healthy eating
			 behaviorsPart Q of title III
			 of the Public Health Service Act (42
			 U.S.C. 280h et seq.) is amended by striking section 399W and inserting the
			 following:
				
					399W.Grants to increase
				physical activity, improve nutrition, and promote healthy eating
				behaviors
						(a)Establishment
							(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				coordination with the Administrator of the Health Resources and Services
				Administration, the Director of the Indian Health Service, the Secretary of
				Education, the Secretary of Agriculture, the Secretary of the Interior, the
				Director of the National Institutes of Health, the Director of the Office of
				Women’s Health, and the heads of other appropriate agencies, shall award
				competitive grants to eligible entities to plan and implement programs that
				promote healthy eating behaviors and physical activity to prevent obesity,
				being overweight, and related serious and chronic medical conditions.
							(2)Special
				priorityIn awarding grants under this section, the Secretary
				shall give special priority to grant proposals that target communities or
				populations disproportionately at-risk from obesity or being overweight,
				including health disparity populations (as defined in section 485E(d)), the
				underserved, and youth.
							(3)TermThe Secretary shall award grants under this
				subsection for a period not to exceed 4 years.
							(b)Award of
				grantsAn eligible entity
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require, including—
							(1)a plan describing a comprehensive program
				of approaches to encourage healthy eating behaviors and healthy levels of
				physical activity;
							(2)the manner in which the eligible entity
				will coordinate with appropriate State and local authorities and
				community-based organizations, including—
								(A)State and local educational
				agencies;
								(B)departments of health;
								(C)chronic disease directors;
								(D)State directors of programs under section
				17 of the Child Nutrition Act of
				1966;
								(E)governors’ councils for physical activity
				and good nutrition;
								(F)State and local parks and recreation
				departments;
								(G)State and local departments of
				transportation and city planning; and
								(H)community-based
				organizations serving youth; and
								(3)the manner in which the applicant will
				evaluate the effectiveness of the program carried out under this
				section.
							(c)CoordinationIn awarding grants under this section, the
				Secretary shall ensure that the proposed programs are coordinated in substance
				and format with programs currently funded through other Federal agencies and
				operating within the community including the Physical Education Program (PEP)
				of the Department of Education.
						(d)Eligible
				entityIn this section, the
				term eligible entity means—
							(1)a city, county, tribe, territory, or
				State;
							(2)a State educational agency;
							(3)a tribal educational agency;
							(4)a local educational agency;
							(5)a federally qualified health center (as
				defined in section 1861(aa)(4) of the Social
				Security Act);
							(6)a rural health clinic;
							(7)a health department;
							(8)an Indian Health Service hospital or
				clinic;
							(9)an Indian tribal health facility;
							(10)an urban Indian facility;
							(11)any health provider;
							(12)an accredited university or college;
							(13)a community-based organization;
							(14)a local city planning agency;
							(15)a State or local
				parks and recreation department; or
							(16)any other entity determined appropriate by
				the Secretary.
							(e)Use of
				fundsAn eligible entity that
				receives a grant under this section shall use the funds made available through
				the grant to—
							(1)carry out community-based activities
				including—
								(A)city planning, transportation initiatives,
				and environmental changes that help promote physical activity, such as
				increasing the use of walking or bicycling as a mode of transportation;
								(B)forming partnerships and activities with
				businesses, disability organizations, community-based organizations, and other
				entities to increase physical activity levels and promote healthy eating
				behaviors in schools and while traveling to and from schools;
								(C)forming partnerships with entities,
				including schools, faith-based entities, community-based organizations, and
				other organizations providing recreational services, to establish programs that
				use their facilities or other resources for after-school, weekend, and summer
				community activities, especially those that promote or involve physical
				activity;
								(D)establishing incentives for retail food
				stores, farmer’s markets, food co-ops, grocery stores, and other retail food
				outlets that offer fruits and vegetables and other nutritious foods to
				encourage such stores and outlets to locate in economically depressed
				areas;
								(E)forming partnerships with senior centers,
				nursing facilities, retirement communities, and assisted living facilities to
				establish programs for older people to foster physical activity and healthy
				eating behaviors;
								(F)forming partnerships with daycare and
				after-school entities to establish programs that promote healthy eating
				behaviors and physical activity;
								(G)developing and evaluating community
				educational activities targeting good nutrition and promoting healthy eating
				behaviors; and
								(H)providing, directly or in cooperation with
				State and local parks and recreation departments, programs and other
				opportunities for daily physical activity;
								(2)carry out age-appropriate school-based
				activities including—
								(A)developing and testing educational
				curricula and intervention programs designed to promote healthy eating
				behaviors and habits in youth, which may include—
									(i)after hours physical activity
				programs;
									(ii)increasing opportunities for students to
				make informed choices regarding healthy eating behaviors; and
									(iii)science-based interventions with multiple
				components to prevent obesity and being overweight including nutritional
				content, understanding and responding to hunger and satiety, positive body
				image development, positive self-esteem development, and learning life skills
				(such as stress management, communication skills, problem-solving and
				decisionmaking skills), as well as consideration of cultural and developmental
				issues, and the role of family, school, and community;
									(B)providing education and training to
				educational professionals regarding a healthy lifestyle and a healthy school
				environment;
								(C)planning and implementing a healthy
				lifestyle curriculum or program with an emphasis on healthy eating behaviors
				and physical activity; and
								(D)planning and implementing healthy lifestyle
				classes or programs for parents or guardians, with an emphasis on healthy
				eating behaviors and physical activity;
								(3)carry out activities through the local
				health care delivery systems including—
								(A)promoting healthy eating behaviors and
				physical activity services to treat or prevent obesity and being
				overweight;
								(B)providing patient education and counseling
				to increase physical activity and promote healthy eating behaviors; and
								(C)providing community education on good
				nutrition and physical activity to develop a better understanding of the
				relationship between diet, physical activity, and obesity or being overweight;
				or
								(4)other activities determined appropriate by
				the Secretary (including evaluation or identification and dissemination of
				outcomes and best practices).
							(f)Matching
				fundsIn awarding grants
				under subsection (a), the Secretary may give priority to eligible entities who
				provide matching contributions. Such non-Federal contributions may be cash or
				in kind, fairly evaluated, including plant, equipment, or services.
						(g)Technical
				assistanceThe Secretary may
				set aside an amount not to exceed 10 percent of the total amount appropriated
				for a fiscal year pursuant to subsection (k) to permit the Director of the
				Centers for Disease Control and Prevention to provide grantees with technical
				support in the development, implementation, and evaluation of programs under
				this section and to disseminate information about effective strategies and
				interventions in preventing and treating obesity through the promotion of
				healthy eating behaviors and physical activity.
						(h)Limitation on
				administrative costsAn
				eligible entity awarded a grant under this section may not use more than 10
				percent of funds awarded under such grant for administrative expenses.
						(i)ReportNot later than 6 years after the date of
				enactment of the Improved Nutrition and Physical Activity Act, the Director of
				the Centers for Disease Control and Prevention shall review the results of the
				grants awarded under this section and other related research and identify
				programs that have demonstrated effectiveness in promoting healthy eating
				behaviors and physical activity in youth. Such review shall include an
				identification of model curricula, best practices, and lessons learned, as well
				as recommendations for next steps to reduce obesity and being overweight.
				Information derived from such review, including model program curricula, shall
				be disseminated to the public.
						(j)DefinitionsIn this section:
							(1)Healthy eating
				behaviorsThe term
				healthy eating behaviors means—
								(A)eating in quantities adequate to meet, but
				not in excess of, daily energy needs;
								(B)choosing foods to promote health and
				prevent disease;
								(C)eating comfortably in social environments
				that promote healthy relationships with family, peers, and community;
				and
								(D)eating in a manner to acknowledge internal
				signals of hunger and satiety.
								(2)ObeseThe term obese refers to an
				adult with a Body Mass Index (BMI) of 30 kg/m2 or greater, or a child or
				adolescent with a BMI at or above the 95th percentile on the revised Centers
				for Disease Control and Prevention growth charts or another appropriate
				childhood definition, as defined by the Secretary.
							(3)OverweightThe term overweight refers to
				an adult with a Body Mass Index (BMI) of 25 to 29.9 kg/m2 or a child or
				adolescent with a BMI at or above the 85th percentile, but below the 95th
				percentile, on the revised Centers for Disease Control and Prevention growth
				charts or another appropriate childhood definition, as defined by the
				Secretary.
							(4)YouthThe term youth means
				individuals not more than 18 years old.
							(k)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $60,000,000 for fiscal
				year 2011, and such sums as may be necessary for each of fiscal years 2012
				through
				2015.
						.
			109.Grants to provide
			 training for health profession studentsSection 747 of the
			 Public Health Service Act (42 U.S.C.
			 293k) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Special
				considerationIn awarding
				grants or contracts under subsection (a) or (b), the Secretary shall give
				special consideration to qualified applicants proposing a project or program
				which will prepare practitioners to care for individuals (including children)
				who are overweight or obese (as such terms are defined in section
				399W(j)).
						.
				110.Grants to provide
			 training for health professionalsSection 399Z of the
			 Public Health Service Act (42 U.S.C.
			 280h–3) is amended—
				(1)in subsection (b), by striking
			 2005 and inserting 2011;
				(2)by redesignating subsection (b) as
			 subsection (c);
				(3)by inserting after subsection (a) the
			 following:
					
						(b)Grants
							(1)In
				generalThe Secretary may
				award grants to eligible entities to train primary care physicians and other
				licensed or certified health professionals on how to treat and prevent obesity
				and aid individuals who are obese or overweight.
							(2)ApplicationAn entity that desires a grant under this
				subsection shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require, including a plan for
				the use of funds that may be awarded and an evaluation of the training that
				will be provided.
							(3)Use of
				fundsAn entity that receives
				a grant under this subsection shall use the funds made available through such
				grant to—
								(A)use evidence-based findings or
				recommendations that pertain to the prevention and treatment of obesity and
				being overweight to conduct educational conferences, including Internet-based
				courses and teleconferences, on—
									(i)how to treat or prevent obesity and being
				overweight;
									(ii)the link between obesity and being
				overweight and related serious and chronic medical conditions;
									(iii)how to discuss varied strategies with
				patients from at-risk and diverse populations to promote positive behavior
				change and healthy lifestyles to avoid obesity and being overweight;
									(iv)how to identify individuals who are or are
				at risk for being obese or being overweight and, therefore, are at risk for
				related serious and chronic medical conditions; and
									(v)how to conduct a comprehensive assessment
				of individual and familial health risk factors; and
									(B)evaluate the effectiveness of the training
				provided by such entity in increasing knowledge and changing attitudes and
				behaviors of trainees.
								;
				and
				(4)in subsection (c)
			 (as so redesignated)—
					(A)by striking
			 There are authorized to be appropriated to carry out this
			 section and all that follows and inserting the
			 following:
						
							There are authorized to be
			 appropriated—(1)to carry out
				subsection
				(a),
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(2)to carry out subsection (b), $10,000,000
				for fiscal year 2011, and such sums as may be necessary for each of fiscal
				years 2012 through
				2015.
							.
					111.Preventive health
			 services block grantSection
			 1904(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300w–3(a)(1)) is amended by adding at the end the
			 following:
				
					(H)Activities and community education programs
				designed to address and prevent obesity and being overweight through effective
				programs to promote healthy eating, and exercise habits and
				behaviors.
					.
			IIImproving
			 childhood nutrition
			201.Nutrition and wellness goals for meals
			 served through the child and adult care food programSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended—
				(1)in subsection (a), by striking
			 (a) Grant
			 authority and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(a)Program purpose, grant authority and
				institution eligibility
							(1)In general
								(A)Program purpose
									(i)FindingsCongress finds that—
										(I)eating habits and other wellness-related
				behavior habits are established early in life; and
										(II)good nutrition and wellness are important
				contributors to the overall health of young children and essential to cognitive
				development.
										(ii)PurposeThe purpose of the program authorized by
				this section is to provide aid to child care institutions and family or group
				day care homes for the provision of nutritious foods that contribute to the
				wellness, healthy growth, and development of young children.
									(B)Grant authorityThe Secretary may carry out a program to
				assist States through grants-in-aid and other means to initiate and maintain
				nonprofit food service programs for children in institutions providing child
				care.
								; 
				(2)by striking subsection (g) and inserting
			 the following:
					
						(g)Nutritional requirements for meals and
				snacks served in institutions and family or group day care homes
							(1)Definition of dietary
				guidelinesIn this
				subsection, the term Dietary Guidelines means the Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
							(2)Nutritional requirements
								(A)In generalExcept as provided in subparagraph (C),
				reimbursable meals and supplements served by institutions and family or group
				day care homes participating in the program under this section shall consist of
				a combination of foods that meet minimum nutritional requirements prescribed by
				the Secretary on the basis of tested nutritional research.
								(B)Conformity with the dietary guidelines and
				authoritative science
									(i)In generalNot less frequently than once every 10
				years, the Secretary shall review and, as appropriate, update requirements for
				meals and supplements served under the program under this section to ensure
				that the meals—
										(I)are consistent with the goals of the most
				recent Dietary Guidelines; and
										(II)promote the health of the population served
				by the program authorized under this section, as indicated by the most recent
				relevant nutrition science and appropriate authoritative scientific agency and
				organization recommendations.
										(ii)Cost reviewThe review required under clause (i) shall
				include a review of the cost to child care centers and group or family day care
				homes resulting from updated requirements for meals and snacks served under the
				program under this section.
									(iii)RegulationsNot later than 18 months after receipt of
				recommendations for meal pattern improvements from the Food and Nutrition Board
				of the National Research Council of the National Academy of Sciences, the
				Secretary shall promulgate proposed regulations to update the meal patterns for
				meals and snacks served under the program under this section.
									(C)Exceptions
									(i)Special dietary needsThe minimum nutritional requirements
				prescribed under subparagraph (A) do not prohibit institutions and family or
				group day care homes from substituting foods to accommodate the medical or
				other special dietary needs of individual children.
									(ii)Exempt institutionsThe Secretary may elect to waive all or
				part of the requirements of this subsection for emergency shelters and adult
				day care centers participating in the program under this section.
									(3)Meal serviceInstitutions and family day care homes
				shall ensure that reimbursable meal service contributes to the development and
				socialization of enrolled children by providing that food is not used as a
				punishment or reward.
							(4)Fluid milk
								(A)In generalEach institution or family or group day
				care home participating in the program under this section shall provide fluid
				milk, in accordance with the most recent version of the Dietary Guidelines, as
				part of each reimbursable meal and supplement served under the program.
								(B)Milk substitutesIn the case of children who cannot consume
				fluid milk due to medical or other special dietary needs other than a
				disability, an institution or family or group day care home may substitute for
				the fluid milk required in meals and supplements served, a nondairy beverage
				that—
									(i)is nutritionally equivalent to fluid milk;
				and
									(ii)meets nutritional standards established by
				the Secretary, including, among other requirements established by the
				Secretary, fortification of calcium, protein, vitamin A, and vitamin D to
				levels found in cow’s milk.
									(C)Approval
									(i)In generalA substitution authorized under
				subparagraph (B) may be made—
										(I)at the discretion of and on approval by the
				participating day care institution; and
										(II)if the substitution is requested by written
				statement of a medical authority, or by the parent or legal guardian of the
				child, that identifies the medical or other special dietary need that restricts
				the diet of the child.
										(ii)ExceptionAn institution or family or group day care
				home shall not be required under this paragraph to provide beverages other than
				beverages the State has identified as acceptable substitutes.
									(D)Excess expenses borne by
				institutionA participating
				institution or family or group day care home shall be responsible for any
				expenses that—
									(i)are incurred by the institution or family
				or group day care home to provide substitutions under this paragraph;
				and
									(ii)are in excess of expenses covered under
				reimbursements under this Act.
									(5)Nondiscrimination policyNo physical segregation or other
				discrimination against any child shall be made because of the inability of the
				child to pay, nor shall there be any overt identification of any such child by
				special tokens or tickets, different meals or meal service, announced or
				published lists of names, or other means.
							(6)Use of abundant and donated
				foodsTo the maximum extent
				practicable, each institution shall use in its food service foods that
				are—
								(A)designated from time to time by the
				Secretary as being in abundance, either nationally or in the food service area;
				or
								(B)donated by the
				Secretary.
								;
				and
				(3)by adding at the end the following:
					
						(u)Promoting health and wellness in child
				care
							(1)Physical activity and electronic media
				useThe Secretary shall
				encourage participating child care centers and family or group day care
				homes—
								(A)to provide to all children under the
				supervision of the participating child care centers and family or group day
				care homes daily opportunities for structured and unstructured age-appropriate
				moderate-intensity to vigorous-intensity physical activity; and
								(B)to limit among children under the
				supervision of the participating child care centers and family or group day
				care homes the use of electronic media to an appropriate level.
								(2)Water consumptionParticipating child care centers and family
				or group day care homes shall make available to children, as nutritionally
				appropriate, water as an acceptable fluid for consumption throughout the day,
				including at meal times.
							(3)Technical assistance and guidance
								(A)In generalThe Secretary shall provide technical
				assistance to institutions participating in the program under this section to
				assist participating child care centers and family or group day care homes in
				complying with the nutritional and wellness requirements prescribed by the
				Secretary in accordance with this subsection and subsection (g).
								(B)GuidanceNot later than January 1, 2011, the
				Secretary shall issue guidance to States and institutions to encourage
				participating child care centers and family or group day care homes serving
				meals and snacks under this section to—
									(i)include foods that are recommended for
				increased serving consumption in amounts recommended by the most recent Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), including fresh,
				canned, frozen, or dried whole fruits and vegetables, whole grain products,
				lean meat products, and low-fat and non-fat dairy products; and
									(ii)reduce sedentary activities and provide
				opportunities for regular physical activity in quantities recommended by the
				most recent Dietary Guidelines for Americans described in clause (i).
									(C)NutritionTechnical assistance relating to the
				nutritional requirements of this subsection and subsection (g) shall
				include—
									(i)nutrition education, including education
				that emphasizes the relationship between nutrition, physical activity, and
				health;
									(ii)menu planning;
									(iii)interpretation of nutrition labels;
				and
									(iv)food preparation and purchasing guidance to
				produce meals and snacks that are—
										(I)consistent with the goals of the most
				recent Dietary Guidelines; and
										(II)promote the health of the population served
				by the program under this section, as recommended by authoritative scientific
				organizations.
										(D)Physical activityTechnical assistance relating to the
				physical activity requirements of this subsection shall include—
									(i)education on the importance of regular
				physical activity to overall health and well being; and
									(ii)sharing of best practices for physical
				activity plans in child care centers and homes as recommended by authoritative
				scientific organizations.
									(E)Electronic media useTechnical assistance relating to the
				electronic media use requirements of this subsection shall include—
									(i)education on the health impacts of overuse
				of and overexposure to electronic media by children; and
									(ii)sharing of best practices for the
				development of daily activity plans that limit use of electronic media.
									(F)Minimum assistanceAt a minimum, the technical assistance
				required under this paragraph shall include a handbook, developed by the
				Secretary in coordination with the Secretary for Health and Human Services,
				that includes recommendations, guidelines, and best practices for participating
				institutions and family or group day care homes that are consistent with the
				nutrition, physical activity, and wellness requirements and recommendations of
				this subsection.
								(G)Additional assistanceIn addition to the requirements of this
				paragraph, the Secretary shall develop and provide such appropriate training
				and education materials, guidance, and technical assistance as the Secretary
				considers to be necessary to comply with the nutritional and wellness
				requirements of this subsection and subsection (g).
								(H)Funding
									(i)In generalOn October 1, 2009, and on each October 1
				thereafter through October 1, 2013, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to provide technical assistance under this subsection $3,000,000, to
				remain available until expended.
									(ii)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under clause (i), without further
				appropriation.
									.
				202.Interagency coordination to promote health
			 and wellness in child care licensingThe Secretary of Agriculture shall
			 coordinate with the Secretary of Health and Human Services to encourage State
			 licensing agencies to include nutrition and wellness standards within State
			 licensing standards that ensure, to the maximum extent practicable, that
			 licensed child care centers and family or group day care homes—
				(1)provide to all children under the
			 supervision of the child care centers and family or group day care homes daily
			 opportunities for age-appropriate moderate-intensity to vigorous-intensity
			 physical activity;
				(2)limit among children under the supervision
			 of the child care centers and family or group day care homes the use of
			 electronic media and the quantity of time spent in sedentary activity to an
			 appropriate level;
				(3)serve meals and snacks that are consistent
			 with the child and adult care food program established under section 17 of the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1766); and
				(4)promote such other nutrition and wellness
			 goals as the Secretaries determine to be necessary.
				203.Study on nutrition and wellness quality of
			 child care settings
				(a)In generalNot less than 4 years after the date of
			 enactment of this Act, and not less frequently than once every 5 years
			 thereafter, the Secretary of Agriculture shall submit to Congress a report
			 based on—
					(1)a nationally representative study of child
			 care centers and family or group day care homes that—
						(A)is designed in consultation with the
			 Secretary of Health and Human Services; and
						(B)includes an assessment of—
							(i)the nutritional quality of all foods
			 provided to children in child care settings as compared to the recommendations
			 in most recent Dietary Guidelines for Americans published under section 301 of
			 the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341);
							(ii)the quantity and type of opportunities for
			 physical activity provided to children in child care settings; and
							(iii)the quantity of time spent by children in
			 child care settings in sedentary activities; and
							(2)an assessment of the barriers to and
			 facilitators for—
						(A)providing foods to children in child care
			 settings that meet the recommendations in the most recent Dietary Guidelines
			 for Americans published under section 301 of the National Nutrition Monitoring
			 and Related Research Act of 1990 (7 U.S.C. 5341);
						(B)providing the appropriate quantity and type
			 of opportunities for physical activity for children in child care settings;
			 and
						(C)participation by child care centers and
			 family or group day care homes in the child and adult care food program
			 established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766).
						(b)Funding
					(1)In generalOn October 1, 2010, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture to carry out this section $5,000,000,
			 to remain available until expended.
					(2)Receipt and acceptanceThe Secretary of Agriculture shall be
			 entitled to receive, shall accept, and shall use to carry out this section the
			 funds transferred under paragraph (1), without further appropriation.
			 
					204.Working group to reduce paperwork and
			 improve program administration
				(a)DefinitionsIn this section:
					(1)ProgramThe term program means the
			 child and adult care food program established under section 17 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766).
					(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(b)EstablishmentThe Secretary, in conjunction with States
			 and participating institutions, shall reconvene a working group to continue to
			 examine the feasibility of reducing unnecessary or duplicative paperwork
			 resulting from regulations and recordkeeping requirements for State agencies,
			 institutions, family and group day care homes, and sponsored centers
			 participating in the program.
				(c)DutiesAt a minimum, the working group
			 shall—
					(1)review and evaluate the recommendations,
			 guidance, and regulatory priorities developed and issued to comply with section
			 119(i) of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C.
			 1766 note; Public Law 108–265); and
					(2)examine additional paperwork and
			 administrative requirements that have been established since February 23, 2007,
			 that could be reduced or simplified.
					(d)Additional dutiesIn addition to, or operating concurrently
			 with, the working group described in subsection (b), the Secretary may, if
			 determined necessary by the Secretary and in conjunction with States and
			 institutions participating in the program, establish 1 or more working groups
			 to examine any aspect of administration of the program.
				(e)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the actions that have been taken to carry out this section,
			 including—
					(1)actions taken to address administrative and
			 paperwork burdens identified as a result of compliance with section 119(i) of
			 the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note;
			 Public Law 108–265);
					(2)administrative and paperwork burdens
			 identified as a result of compliance with section 119(i) of that Act for which
			 no regulatory action or policy guidance has been taken;
					(3)additional steps that the Secretary is
			 taking or plans to take to address any administrative and paperwork burdens
			 identified under subsection (c)(2) and paragraph (2), including—
						(A)new or updated regulations, policy,
			 guidance, or technical assistance; and
						(B)a timeframe for the completion of those
			 steps; and
						(4)recommendations to Congress for
			 modifications to existing statutory authorities needed to address identified
			 administrative and paperwork burdens.
					205.Renewal of application materials and
			 permanent operating agreements
				(a)Permanent operating
			 agreementsSection 17(d)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(d)(1)) is
			 amended by adding at the end the following:
					
						(E)Permanent operating agreements
							(i)In generalSubject to clauses (ii) and (iii), to
				participate in the child and adult care food program, an institution that meets
				the conditions of eligibility described in this subsection shall be required to
				enter into a permanent agreement with the applicable State agency.
							(ii)AmendmentsA permanent agreement described in clause
				(i) may be amended as necessary to ensure that the institution is in compliance
				with all requirements established in this section or by the Secretary.
							(iii)TerminationA permanent agreement described in clause
				(i)—
								(I)may be terminated for convenience by the
				institution and State agency that is a party to the permanent agreement;
				and
								(II)shall be terminated—
									(aa)for cause by the applicable State agency in
				accordance with paragraph (5); or
									(bb)on termination of participation of the
				institution in the child and adult care food
				program.
									.
				(b)ApplicationsSection 17(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(d)) is amended by striking paragraph
			 (2) and inserting the following:
					
						(2)Program applications
							(A)In generalThe Secretary shall develop a policy under
				which each institution providing child care that participates in the program
				under this section shall—
								(i)submit to the State agency an initial
				application to participate in the program that meets all requirements
				established by the Secretary by regulation;
								(ii)annually confirm to the State agency that
				the institution, and any facilities of the institution in which the program is
				operated by a sponsoring organization, is in compliance with subsection (a)(5);
				and
								(iii)annually submit to the State agency any
				additional information necessary to confirm that the institution is in
				compliance with all other requirements to participate in the program, as
				established by the Secretary by regulation.
								(B)ReviewsThe Secretary shall develop a policy under
				which each sponsoring organization participating in the program shall
				conduct—
								(i)periodic unannounced site visits at not
				less than 3-year intervals to sponsored child care centers and family or group
				day care homes to identify and prevent management deficiencies and fraud and
				abuse under the program;
								(ii)at least 1 scheduled site visit at not less
				than 3-year intervals to sponsoring organizations and nonsponsored child care
				centers to identify and prevent management deficiencies and fraud and abuse
				under the program and to improve program operations; and
								(iii)periodic site visits to private
				institutions that the State agency determines have a high probability of
				program
				abuse.
								.
				(c)AgreementsSection 17(j)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(j)(1)) is amended—
					(1)by striking may and
			 inserting shall;
					(2)by striking family or group day
			 care the first place it appears; and
					(3)by inserting or sponsored day care
			 centers before participating.
					206.Transmission of income information by
			 sponsored family or group day care homesSection 17(f)(3)(A)(iii)(III) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(iii)(III)) is
			 amended by adding at the end the following:
				
					(dd)Transmission of income information by
				sponsored family or group day care homesIf a family or group day care home elects
				to be provided reimbursement factors described in subclause (II), the family or
				group day care home may assist in the transmission of necessary household
				income information to the family or group day care home sponsoring organization
				in accordance with the policy described in item (ee).
					(ee)PolicyThe Secretary shall develop a policy under
				which a sponsored family or group day care home described in item (dd) may,
				under terms and conditions specified by the Secretary and with the written
				consent of the parents or guardians of a child in a family or group day care
				home participating in the program, assist in the transmission of the income
				information of the family to the family or group day care home sponsoring
				organization.
					.
			207.Simplifying and enhancing administrative
			 payments to sponsoring organizationsSection 17(f)(3) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(f)(3)) is amended by striking
			 subparagraph (B) and inserting the following:
				
					(B)Administrative funds
						(i)In generalIn addition to reimbursement factors
				described in subparagraph (A), a family or group day care home sponsoring
				organization shall receive reimbursement for the administrative expenses of the
				sponsoring organization in an amount that is not less than the product obtained
				each month by multiplying—
							(I)the number of family and group day care
				homes of the sponsoring organization submitting a claim for reimbursement
				during the month; by
							(II)the appropriate administrative rate
				determined by the Secretary.
							(ii)Annual adjustmentThe administrative reimbursement levels
				specified in clause (i) shall be adjusted July 1 of each year to reflect
				changes in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor for the most recent
				12-month period for which such data are available.
						(iii)Carryover fundsThe Secretary shall develop procedures
				under which not more than 10 percent of the amount made available to sponsoring
				organizations under this section for administrative expenses for a fiscal year
				may remain available for obligation or expenditure in the succeeding fiscal
				year.
						(iv)Return to SecretaryAny amounts appropriated that are not
				obligated or expended during a fiscal year and are not carried over for the
				succeeding fiscal year under clause (iii) shall be returned to the
				Secretary.
						.
			208.Cultivate
			 farm-to-school partnerships
				(a)Promoting local
			 foodSection 9(j)(1) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(j)(1)) is amended by inserting before the semicolon
			 at the end, , for use in programs under such Acts, including the
			 commodity distribution program, the summer food service program for children,
			 child and adult care food program, and nutrition promotion.
				(b)Grants for
			 farm-to-School programs
					(1)In
			 generalThe Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by
			 inserting after section 19, the following:
						
							19A.Grants for
				Farm-to-School Programs
								(a)In
				generalThe Secretary may provide assistance, through competitive
				matching grants and technical assistance, to schools and nonprofit entities for
				farm-to-school programs that—
									(1)improve access to
				local foods in schools and institutions participating in programs under this
				Act and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) through
				farm-to-cafeteria activities, including school gardens, that may include the
				acquisition of food and appropriate equipment and the provision of training and
				education;
									(2)are, at a minimum,
				designed to—
										(A)procure local
				foods from small- and medium-sized farms for school meals; and
										(B)support school
				garden programs;
										(3)support nutrition
				education activities or curriculum planning that promotes healthy food
				education in the school curriculum and incorporates the participation of school
				children in farm-based agricultural education activities, that may include
				school gardens;
									(4)develop a
				sustained commitment to farm-to-cafeteria projects in the community by linking
				schools, State departments of agriculture, agricultural producers, parents, and
				other community stakeholders;
									(5)require $100,000
				or less in Federal contributions;
									(6)require a Federal
				share of costs not to exceed 75 percent;
									(7)provide matching
				support in the form of cash or in-kind contributions (including facilities,
				equipment, or services provided by State and local governments and private
				sources); and
									(8)cooperate in an
				evaluation carried out by the Secretary.
									(b)AdministrationIn
				providing grants under subsection (a), the Secretary shall give priority to
				programs that can be replicated in schools.
								(c) Program for
				high-Poverty schools
									(1)DefinitionsIn
				this subsection:
										(A)Eligible
				programThe term eligible program means—
											(i)a school-based
				program with hands-on vegetable gardening and nutrition education that is
				incorporated into the curriculum for 1 or more grades at 2 or more eligible
				schools; or
											(ii)a community-based
				summer program with hands-on vegetable gardening and nutrition education that
				is part of, or coordinated with, a summer enrichment program at 2 or more
				eligible schools.
											(B)Eligible
				schoolThe term eligible school means a public
				school, at least 50 percent of the students of which are eligible for free or
				reduced price meals under this Act.
										(2)EstablishmentThe
				Secretary shall carry out a program under which the Secretary shall provide to
				nonprofit organizations or public entities States grants to develop and run,
				through eligible programs, community gardens at eligible schools in the States
				that would—
										(A)be planted, cared
				for, and harvested by students at the eligible schools; and
										(B)teach the students
				participating in the community gardens about agriculture production practices
				and diet.
										(3)Priority
				statesOf the States in which grantees under this subsection are
				located—
										(A)at least 1 State
				shall be among the 15 largest States, as determined by the Secretary;
										(B)at least 1 State
				shall be among the 16th to 30th largest States, as determined by the Secretary;
				and
										(C)at least 1 State
				shall be a State that is not described in subparagraph (A) or (B).
										(4)Use of
				produceProduce from a community garden provided a grant under
				this subsection may be—
										(A)used to supplement
				food provided at the eligible school;
										(B)distributed to
				students to bring home to the families of the students; or
										(C)donated to a local
				food bank or senior center nutrition program.
										(5)No cost-sharing
				requirementA nonprofit organization or public entity that
				receives a grant under this subsection shall not be required to share the cost
				of carrying out the activities assisted under this paragraph.
									(6)EvaluationA
				nonprofit organization or public entity that receives a grant under this
				subsection shall be required to cooperate in an evaluation in accordance with
				subsection (a)(8).
									(d)Guidance for
				StatesNot later than 1 year after the date of the enactment of
				this section, the Secretary shall research, evaluate, and make available to
				States—
									(1)best practices for
				innovative and effective, as determined by the Secretary, farm-to-school
				programs described in subsection (a);
									(2)an identification
				of the common challenges faced by schools, institutions, and local educational
				agencies in carrying out such farm-to-school programs; and
									(3)a description of
				schools, institutions, and local educational agencies that are carrying out
				successful farm-to-school programs.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section for each of fiscal years 2011
				through
				2016.
								.
					(2)Conforming
			 AmendmentsSection 18(g) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1769(g)) is repealed.
					IIIImproving access
			 to and opportunity for physical activity for adults and children
			ANational Program
			 Promoting Lifelong Active Youth (PLAY) and Implementation Grants
				301.Play assessment
			 tools
					(a)In
			 generalThe Secretary of Health and Human Services (hereafter in
			 this section referred to as the Secretary), acting through the Director of the
			 Centers for Disease Control and Prevention, shall develop a list of
			 well-validated assessment tools, which can measure the policy, program, or
			 environmental barriers in communities to participating in physical activity.
			 Tools on the Secretary’s recommended list shall include—
						(1)cross-cutting
			 measurements that—
							(A)examine barriers
			 to physical activities across multiple settings, including homes, after-school
			 and child care sites, schools, the community-at-large, and worksites;
			 and
							(B)focus on
			 the—
								(i)availability of
			 adequate spaces and places for physical activity;
								(ii)availability of,
			 and access to, high-quality physical activity and physical education programs;
			 and
								(iii)the availability
			 of programs, activities, and leaders to educate about the importance of
			 physical activity for the community; and
								(2)additional
			 measurements to assist economically and culturally diverse communities in
			 examining the social determinants of health.
						(b)Guidance and
			 trainingThe Secretary shall provide guidelines and
			 recommendations to develop training on utilizing such tools.
					302.Model communities of
			 play implementation grants
					(a)Program
			 Authorized
						(1)In
			 generalThe Secretary of Health and Human Services (hereafter in
			 this section referred to as the Secretary), acting through the
			 Director of the Centers for Disease Control and Prevention, shall award grants
			 to State health departments to enable the State health departments to work in
			 partnership with eligible community-based coalitions to plan and implement
			 model communities of play that increase—
							(A)the physical
			 spaces and places available for physical activity;
							(B)the opportunities
			 for children and families to participate in high-quality play, and the number
			 of children and families participating in high-quality play;
							(C)knowledge and
			 awareness about the importance of individuals achieving 60 minutes of
			 recommended physical activity every day; and
							(D)school siting
			 practices in which elementary and secondary schools are located within
			 neighborhoods to increase the likelihood of students walking and biking to
			 school.
							(2)Amount of
			 grantsA grant awarded to a State health department under this
			 subsection shall be in the amount of $250,000 to $1,000,000.
						(b)ApplicationA
			 State health department desiring a grant under subsection (a) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
					(c)CoordinationIn
			 awarding grants under subsection (a), the Secretary shall ensure that the
			 proposed programs assisted under each grant are coordinated in substance and
			 format with programs currently funded through other Federal departments and
			 agencies, including—
						(1)State-based
			 nutrition and physical activity programs, comprehensive school health education
			 programs, and community-based health and wellness programs of the Centers for
			 Disease Control and Prevention;
						(2)the physical
			 education programs under subpart 10 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.);
						(3)the safe routes to
			 schools program under section 1404 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 402 note);
			 and
						(4)other health and
			 wellness programs operating within the community.
						(d)Partnership With
			 Community CoalitionsA State health department receiving a grant
			 under subsection (a) shall use the majority of grant funds to carry out the
			 activities described in subsection (e) in partnership with 1 or more community
			 coalitions that meet all of the following requirements:
						(1)The community
			 coalition is comprised of a representative sampling of community partners,
			 including not less than half of the following types of individuals and
			 entities:
							(A)A community-based
			 organization that focuses on children and youth, preventive health, physical
			 activity, or physical education.
							(B)A local parks and
			 recreation department.
							(C)A local health
			 department.
							(D)A local
			 educational agency, as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
							(E)A local city
			 planning agency.
							(F)A local health
			 care provider.
							(G)An institution of
			 higher education, as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001).
							(H)A tribal health
			 facility, where applicable.
							(I)A tribal
			 educational agency, where applicable.
							(J)A federally
			 qualified health center or rural health clinic (as such terms are defined in
			 section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), where
			 applicable.
							(K)A hospital.
							(L)A faith-based
			 organization.
							(M)A policymaker or
			 elected official.
							(N)A community
			 planning organization.
							(O)A business.
							(2)The community
			 coalition completed and submitted to the State health department—
							(A)an assessment tool
			 identified by the Secretary under section 301 for the community that identifies
			 the gaps and barriers to physical activity in the community to children and
			 youth; and
							(B)a community action
			 plan describing the programs, policies, and environmental change strategies
			 that will be implemented with grant funds to help children and youth in the
			 community reach the recommended 60 minutes of physical activity every
			 day.
							(3)The community
			 coalition provided—
							(A)documentation to
			 the State health department on the manner in which the coalition will
			 coordinate with appropriate State and local authorities, including—
								(i)State or local
			 health departments;
								(ii)State educational
			 agencies or local educational agencies, as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);
								(iii)State or local
			 parks and recreation departments or associations;
								(iv)State or local
			 departments of transportation or city planning;
								(v)community
			 foundations; and
								(vi)any
			 other entities determined to be appropriate by the Secretary; and
								(B)a description of
			 the manner in which the coalition will evaluate the effectiveness of the
			 programs carried out with grant funds.
							(e)Authorized
			 ActivitiesA State health department that receives a grant under
			 subsection (a) shall use the majority of funds available through the grant to
			 carry out the following activities:
						(1)Train
			 community-based coalitions on how to utilize assessment tools to measure the
			 program, policy, and environmental barriers to promoting lifelong physical
			 activity for youth.
						(2)Work in
			 partnership with one or more community coalitions described in subsection (d)
			 to enable the coalitions to carry out the coalition’s community action plan and
			 promote a model community of play, which may include the following:
							(A)Enabling the
			 maximum use of, or the creation of spaces and places for, physical activity for
			 children, families, and communities before, during, and after school or work,
			 which may include increasing the number of—
								(i)programs that
			 increase the number of safe streets and sidewalks in the community to walk and
			 bike to school, work, or other community destinations, such as recreation
			 sites, parks, or community centers;
								(ii)schools,
			 faith-based organizations, and recreational facilities serving the community
			 that provide programming on physical activity and physical education before,
			 during, or after school;
								(iii)schools serving
			 the community that provide recess, physical education, and physical activity
			 for children and youth;
								(iv)day
			 care, child care, and after-school care sites in the community that provide
			 physical activity for children and youth;
								(v)venues in the
			 community that provide co-curricular physical activity programs, including
			 sports fields and courts, especially venues for all-inclusive intramural
			 programs and physical activity clubs;
								(vi)playgrounds and
			 activity sites in the community for young children, including sites that offer
			 programs that provide physical activity instruction that meets the various
			 needs and interests of all students, including those with illness, injury, and
			 physical and developmental disabilities, as well as those who live sedentary
			 lifestyles or have a disinterest in traditional team sports;
								(vii)capital
			 improvement projects that increase opportunities for physical activity in the
			 community; and
								(viii)networks of
			 walking and cycling trails where trails do not exist in the community, that
			 offer both a functional alternative to automobile travel and an opportunity for
			 exercise, recreation, and community connectedness.
								(B)Enhancing
			 opportunities and access for children and youth in the community to participate
			 in high-quality physical activity and physical education programs before,
			 during, and after school, which may include increasing the number of—
								(i)school and
			 after-school care sites in the community that implement proven health
			 curricula, physical education (including developing innovative approaches to
			 teaching and staffing physical education), and physical activity
			 programming;
								(ii)children and
			 youth in the community who are able to participate in physical education or
			 activity before, during, or after school, by ensuring that adequate equipment
			 is available to such children and youth;
								(iii)scholarships to
			 low-income children and youth for physical activity programs;
								(iv)education and
			 training programs for education, recreation, leisure, child care, and coaching
			 professionals regarding high-quality physical education and physical activity
			 programs and policies;
								(v)training programs
			 to assist physicians in—
									(I)carefully
			 communicating the results of body mass index (BMI) tests to parents and, in an
			 age-appropriate manner, to the children and youth themselves;
									(II)providing
			 information to families so they may make informed decisions about physical
			 activity and nutrition; and
									(III)explaining the
			 benefits associated with physical activity and the risks associated with
			 childhood overweight and obesity;
									(vi)assessment tools
			 used to measure the quality of physical activity, sports, and intramural sports
			 programs;
								(vii)guidelines and
			 informational materials used by teachers, parents, caregivers, and health-care
			 professionals who are interested in promoting physical activity for infants,
			 toddlers, and preschoolers; and
								(viii)guidelines and
			 informational materials used to promote—
									(I)physical activity
			 with the intent of improving the current health, fitness, and wellness of
			 preadolescent children (ages 6 through 12); and
									(II)lifelong physical
			 activity.
									(C)Identifying,
			 engaging, and mobilizing community leaders, decisionmakers, experts, and the
			 media to raise awareness and educate the public about the importance of
			 securing 60 minutes of physical activity every day, which may include
			 increasing the number of—
								(i)school and
			 after-school care faculty and staff, including coaches, who serve as positive
			 role models for students regarding regular physical activity;
								(ii)businesses that
			 serve as role models by providing physical space and incentives for employees
			 to participate in physical activity;
								(iii)businesses that
			 serve as role models to communities by—
									(I)providing support
			 to intramural teams, clubs, sports leagues, playgrounds, trails, biking and
			 walking paths, and fields and venues for sports, play, and physical
			 activity;
									(II)incorporating
			 built environment strategies into new construction of facilities;
									(III)adopting safe
			 routes to school programs;
									(IV)providing bike
			 racks at the office; and
									(V)encouraging the
			 use of the stairs;
									(iv)insurers that
			 cover obesity screening and prevention services in routine clinical
			 practice;
								(v)groups
			 representing low-income individuals or individuals with disabilities, that can
			 promote and secure safer and more accessible sites for activity;
								(vi)consumer
			 research-driven marketing strategies for ongoing initiatives and interventions
			 that enhance physical activity for children and youth;
								(vii)products and
			 opportunities provided or offered by leisure, entertainment, and recreation
			 industries that promote regular physical activity and reduce sedentary
			 behaviors;
								(viii)media advocacy
			 training programs for public health and exercise scientists so as to empower
			 the scientists to disseminate their knowledge to a broad audience; and
								(ix)campaigns to
			 foster awareness about the health benefits of regular physical activity of not
			 less than 60 minutes a day for all children and youth.
								(3)Support the
			 evaluation of community action plans of community coalitions described in
			 subsection (d) and activities carried out pursuant to this Act.
						(f)DefinitionIn
			 this section, the term State includes the District of Columbia and
			 any commonwealth, territory, or possession of the United States.
					(g)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2011 through
			 2016.
					BMoving Outdoors in
			 Nature
				311.DefinitionsIn this subtitle:
					(1)The term
			 eligible entity means—
						(A)a State, city,
			 county, municipality, entity of local government, park and recreation
			 department or district, school district, institution of higher education, or
			 nonprofit organization; or
						(B)a consortium of
			 entities specified in subparagraph (A).
						(2)The term
			 Secretary means the Secretary of the Interior.
					(3)The term
			 State means any of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, any other
			 territory or possession of the United States, or any Indian tribe.
					312.Grants for
			 development or implementation of Moving Outdoors in Nature Strategies
					(a)In
			 generalThe Secretary may
			 award competitive grants or cooperative agreements to States, or other eligible
			 entities in lieu of a State, to develop and implement a 5-year strategy, to be
			 known as a Moving Outdoors in Nature State Strategy, for connecting children
			 and families with the outdoors.
					(b)Submission and
			 approval of strategies
						(1)ApplicationsAn
			 application for a grant under subsection (a) shall—
							(A)be submitted not
			 later than 120 days after the Secretary publishes guidelines under subsection
			 (g)(1); and
							(B)include a Moving
			 Outdoors in Nature State Strategy meeting the requirements of subsection (c) or
			 a proposal for development and submission of such a strategy.
							(2)Approval of
			 strategy; peer reviewNot
			 later than 90 days after submission of a Moving Outdoors in Nature State
			 Strategy, the Secretary shall approve or recommend changes to the strategy. The
			 Secretary shall carry out the preceding sentence through a peer review process
			 that includes participation from Federal, State, and local government and
			 nongovernmental organizations.
						(3)Strategy
			 updateAn eligible entity
			 receiving funds under this subtitle shall update its Moving Outdoors in Nature
			 State Strategy not less than every 5 years to reflect any changes and
			 modifications.
						(c)Comprehensive
			 strategy requirementsThe
			 Secretary may approve a Moving Outdoors in Nature State Strategy under
			 subsection (b)(2) only if the strategy includes the following:
						(1)A
			 description of how the eligible entity will connect children, youth, and
			 families to the great outdoors through State and local—
							(A)public health
			 systems;
							(B)public parks and
			 recreation systems;
							(C)public
			 transportation and city planning systems; and
							(D)other public
			 systems that connect children, youth, and families to the great
			 outdoors.
							(2)A
			 description of how the eligible entity will connect existing governmental
			 systems to networks of nongovernmental partner organizations serving children,
			 youth, and families.
						(3)A
			 description of how State agencies, such as State departments of health, natural
			 resources, environmental quality, fish and wildlife, national guard, and
			 transportation, will collaborate with each other and with nongovernmental
			 organizations and local agencies to implement the strategy.
						(4)A
			 description of how funding will be spent through local planning and
			 implementation grants under subsection (d).
						(5)A
			 description of how the eligible entity will evaluate the effectiveness of, and
			 measure the impact of, the strategy.
						(6)A
			 description of how the eligible entity will provide opportunities for public
			 involvement in developing and implementing the strategy through a public
			 comment period, public hearings, or other means.
						(d)Local planning
			 and implementation
						(1)In
			 generalA Moving Outdoors in Nature State Strategy shall provide
			 for—
							(A)local planning;
			 and
							(B)subgrants by the
			 eligible entity receiving a grant under subsection (a) to local eligible
			 entities to implement the strategy through one or more of the activities
			 described in paragraph (2).
							(2)Program
			 activitiesThe activities described in this paragraph are the
			 following:
							(A)Outdoor recreation
			 programs and activities that engage children, youth, and families in healthy,
			 active time outdoors through camping, hiking, hunting, fishing, archery,
			 recreational shooting, wildlife watching, and other recreational activities
			 that teach skills for lifelong participation in outdoor activities.
							(B)Public health
			 initiatives to educate parents and caregivers about the health benefits of
			 active time outdoors to fight obesity and increase the quality of life for
			 children, youth, and families.
							(C)Creation of
			 natural play areas within communities, as defined by nationally recognized
			 guidelines, to provide opportunities for safe outdoor play in natural
			 environments at daycare and afterschool child care sites, schools, parks,
			 recreation centers, camps, libraries, military installations, and other
			 areas.
							(D)Development of
			 trails and greenways to safely connect parks and outdoor recreation areas with
			 military installations, daycare and afterschool child care sites, schools, and
			 communities through trail systems that encourage walking, biking, and increased
			 time outdoors by children, youth, and families.
							(E)Creation of
			 outdoor learning environments such as schoolyard, community, or backyard
			 wildlife habitats or gardens.
							(F)Environmental,
			 sustainability, and conservation education and interpretation programs and
			 activities that engage children, youth, and families in learning and physical
			 activity in the outdoors.
							(G)Service learning
			 and volunteer opportunities to help restore natural areas, maintain
			 recreational assets, and engage children, youth, and families in the
			 outdoors.
							(H)Promotional
			 activities that promote the benefits of time spent outdoors and invite
			 children, youth, and families to enjoy the great outdoors by visiting nearby
			 public and private lands.
							(I)Initiatives that
			 engage health professionals, pediatricians, educators, daycare instructors,
			 afterschool program providers, camp directors, community planners, local
			 planning commissions, homeowners’ associations, environmental professionals,
			 military, law enforcement, and business leaders in identifying innovative
			 solutions to connecting children, youth, and families with nature.
							(e)PriorityIn
			 making grants under subsection (a) and subgrants under subsection (d)(1)(B),
			 the Secretary and the recipient of a grant under subsection (a) shall give
			 preference to eligible entities that serve individuals who have limited
			 opportunities to experience nature, including those who are socioeconomically
			 disadvantaged or have a disability.
					(f)Administrative
			 expensesAn eligible entity receiving a grant under subsection
			 (a) may not use more than 5 percent of the grant funds for administrative
			 expenses.
					(g)GuidelinesNot
			 later than 180 days after the enactment of this Act, and after notice and
			 opportunity for public comment, the Secretary shall publish in the Federal
			 Register guidelines on the implementation of this subtitle, including
			 guidelines for—
						(1)developing and
			 submitting strategies under subsection (b); and
						(2)technical
			 assistance and dissemination of best practices under section 314.
						(h)ReportingNot later than 2 years after the Secretary
			 approves the Moving Outdoors in Nature State Strategy of an eligible entity
			 receiving funds under this subtitle, and every year thereafter, the entity
			 shall submit to the Secretary a report on the implementation of the strategy
			 based on the entity’s evaluation and assessment of meeting the goals specified
			 in the strategy.
					313.National
			 evaluation of health impactsThe Secretary shall enter into an agreement
			 with the Secretary of Health and Human Services and the Director of the Centers
			 for Disease Control and Prevention for—
					(1)the development of
			 recommendations for appropriate evaluation measures and criteria for developing
			 a study of national significance on the health impacts of the programs under
			 this subtitle; and
					(2)the administration
			 of such a study.
					314.Technical
			 assistance and best practicesThe Secretary shall—
					(1)provide technical
			 assistance to grantees under section 312, including training and technical
			 assistance through national organizations with a proven track record of
			 connecting children to the great outdoors; and
					(2)disseminate best practices that emerge from
			 strategies funded under this subtitle.
					315.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this subtitle—
						(1)$15,000,000 for
			 fiscal year 2011;
						(2)$50,000,000 for
			 fiscal year 2012;
						(3)$100,000,000 for
			 fiscal year 2013; and
						(4)such sums as may
			 be necessary for subsequent fiscal years.
						(b)LimitationOf
			 the amounts made available to carry out this subtitle for a fiscal year, not
			 more than 5 percent may be made available for carrying out section 314.
					COther
			 provisions
				321.Authorization of
			 appropriations for Carol M. White Physical Education ProgramSubpart 10 of part D of title V of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.) is
			 amended by adding at the end the following:
					
						5508.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart—
							(1)$100,000,000 for
				fiscal year 2011;
							(2)$110,000,000 for fiscal year 2012;
							(3)$120,000,000 for
				fiscal year 2013;
							(4)$130,000,000 for
				fiscal year 2014;
							(5)$140,000,000 for
				fiscal year 2015; and
							(6)$150,000,000 for
				fiscal year
				2016.
							.
				322.Physical
			 education guidelines for elementary and secondary schoolsThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and
			 Prevention—
					(1)not later than 1
			 year after the date of the enactment of this Act, shall issue and make
			 available to the public guidelines for physical education in elementary and
			 secondary schools; and
					(2)not less than every 5 years thereafter,
			 update such guidelines as appropriate.
					323.Treating physical
			 education as a core academic subject for elementary and secondary education
			 grantsSection 9101(11) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended
			 by inserting physical education, after
			 arts,.
				324.Physical activity
			 guidelines for preschool childrenNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Centers for Disease Control and Prevention, shall—
					(1)issue physical
			 activity guidelines for preschool children,
					(2)make such
			 guidelines available to the public, and
					(3)make a
			 recommendation to each Head Start agency that such agency implement such
			 guidelines as appropriate in the Head Start program carried out by such
			 agency.
					325.Tracking
			 physical activity in schools
					(a)Report
			 cardsSection 1111(h) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(h)) is amended—
						(1)in paragraph
			 (1)(C)—
							(A)in clause (vii),
			 by striking and after the semicolon;
							(B)in clause (viii),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(ix)the amount of
				time students spend in required physical education as measured against the
				national standards of 150 minutes per week of required physical education for
				students in elementary school and 225 minutes per week of required physical
				education for students in middle school and secondary school;
									(x)the percentage of local educational
				agencies in the State that have a required, age-appropriate physical education
				curriculum for all students in elementary schools, middle schools, and
				secondary schools that adheres to national guidelines adopted by the Centers
				for Disease Control and Prevention and State standards;
									(xi)the percentage of elementary school and
				secondary school physical education teachers who are State licensed or
				certified as physical education teachers; and
									(xii)the percentage
				of schools that have a School Health Council that includes parents, students,
				representatives of the school food authority, representatives of the school
				board, school administrators and members of the public and that meets monthly
				to promote a healthy school
				environment.
									;
							(2)in paragraph
			 (2)(B)(i)—
							(A)in subclause (I),
			 by striking and after the semicolon;
							(B)in subclause (II),
			 by striking and after the semicolon; and
							(C)by adding at the
			 end the following:
								
									(III)the percentage
				of elementary school and secondary school physical education teachers who are
				State certified as physical education teachers; and
									(IV)the amount of square feet of indoor and
				outdoor facilities that are primarily used for physical education and the
				amount of square feet of indoor and outdoor facilities that are primarily used
				for physical activity; and
									;
				and
							(3)in paragraph
			 (2)(B)(ii)—
							(A)in subclause (I),
			 by striking and after the semicolon;
							(B)in subclause (II),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(III)the percentage of elementary school and
				secondary school physical education teachers who are State certified as
				physical education teachers; and
									(IV)the number of meetings of a School Health
				Council that includes parents, students, representatives of the school food
				authority, representatives of the school board, school administrators and
				members of the public during the school
				year.
									.
							(b)Promoting
			 physical education and activity in school programs
						(1)Elementary and
			 secondary school counseling programsSection 5421 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is
			 amended—
							(A)in subsection
			 (b)(2)(H), by inserting , which design and implementation shall take
			 into consideration the overall emotional and physical well-being of
			 students after the program; and
							(B)in subsection
			 (c)(2)(E), by inserting health, the importance of regular physical
			 activity, after relationships,.
							(2)Smaller learning
			 communitiesSection 5441(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7249(b)) is
			 amended by adding at the end the following:
							
								(14)How the local
				educational agency will ensure that smaller learning communities support
				healthy lifestyles including participation in physical education and physical
				activity by all students and access to nutritious food and nutrition
				education.
								.
						(3)21st Century
			 Community Learning Centers
							(A)Purpose;
			 definitionsSection 4201 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7171) is amended—
								(i)in subsection
			 (a)(2), by inserting nutrition education programs, structured physical
			 activity programs, after recreation programs,;
			 and
								(ii)in subsection
			 (b)(1)(A), by inserting nutrition education, structured physical
			 activity, after recreation,.
								(B)Local
			 competitive grant programSection 4204(b)(2) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7174(b)(2))—
								(i)in subparagraph
			 (M), by striking and after the semicolon;
								(ii)by redesignating
			 subparagraph (N) as subparagraph (O); and
								(iii)by inserting
			 after subparagraph (M) the following:
									
										(N)an assurance that the proposed program is
				coordinated with the physical education and health education programs offered
				during the school day;
				and
										.
								(C)Local
			 activitiesSection 4205(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7175(a))—
								(i)in paragraph (11),
			 by striking and after the semicolon;
								(ii)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
								(iii)by adding at the
			 end the following:
									
										(13)programs that
				support a healthy, active lifestyle, including nutritional education and
				regular, structured physical activity
				programs.
										.
								(4)Parental
			 involvementSection 1118 of the Elementary and Secondary
			 Education Act of 1965 is amended—
							(A)in subsection
			 (a)(2)—
								(i)in subparagraph
			 (E), by striking and at the end;
								(ii)by redesignating
			 subparagraph (F) as subparagraph (G); and
								(iii)by inserting
			 after subparagraph (E) the following:
									
										(F)involve and train
				parents in encouraging and supporting a healthy and active lifestyle, including
				increased physical activity during and outside the school day, and nutritional
				eating habits in the home and at school;
				and
										;
								(B)in subsection
			 (d)—
								(i)in the subsection
			 heading, by inserting after Achievement the following:
			 by Healthy, Active
			 Students;
								(ii)in the matter
			 preceding paragraph (1), by striking standards. and inserting
			 standards and to ensure that the children lead healthy, active
			 lives.; and
								(iii)in paragraph
			 (1)—
									(I)by inserting after
			 supportive the following: , healthy,;
									(II)by striking
			 ; and participating and inserting ;
			 participating; and
									(III)by inserting
			 after extracurricular time the following: and supporting
			 their children in leading a healthy and active life, such as by providing
			 healthy meals and snacks, encouraging participation in physical education, and
			 sharing in physical activity outside the school day; and
									(C)in subsection
			 (e)—
								(i)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
								(ii)by inserting
			 after paragraph (5) the following:
									
										(6)(A)shall ensure that
				parents and teachers have information about the importance of a healthy
				lifestyle, including nutritional eating habits, physical education, and
				physical activity, to an effective learning environment; and
											(B)shall coordinate activities with
				parents and teachers to ensure that children are provided with nutritious meals
				and snacks, and have ample opportunities for physical education and physical
				activity during and outside the school
				day;
											.
								(c)Professional
			 development for teachers and principals
						(1)State
			 applicationsSection 2112(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6612(b)) is amended by adding at the end the
			 following:
							
								(13)A description of
				how the State educational agency will use funds under this part to provide
				professional development that is directly related to the fields of physical
				education and health education to physical education teachers and health
				education teachers to ensure that children are leading healthy, active
				lifestyles that are conducive to effective
				learning.
								.
						(2)State use of
			 fundsSection 2113(c)(6) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)(6)) is amended—
							(A)by striking
			 , in cases in which a State educational agency determines support to be
			 appropriate,; and
							(B)by inserting
			 , physical education teachers, and health education teachers
			 after pupil services personnel.
							(3)Local
			 applications and needs assessmentSection 2122(b)(9) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6622(b)(9)) is
			 amended—
							(A)in subparagraph
			 (C), by striking and after the semicolon;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(E)improve the health
				and eating habits of students and increase rates of physical activity of
				students.
									.
							(4)Local use of
			 fundsSection 2123(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6623(a)(3)) is amended—
							(A)in subparagraph
			 (A)—
								(i)in clause (i), by
			 striking and after the semicolon; and
								(ii)by adding at the
			 end the following:
									
										(iii)effective
				strategies for improving the healthy habits of students and the rates of
				physical activity by students that result in the ability to learn more
				effectively; and
										;
				and
								(B)in subparagraph
			 (B)—
								(i)in clause (iv), by
			 striking and after the semicolon;
								(ii)in clause (v), by
			 striking the period at the end and inserting ; and; and
								(iii)by adding at the
			 end the following:
									
										(vi)provide training,
				with curricula that is evidence-based, in how to teach physical education and
				health education that results in the ability of students to learn more
				effectively.
										.
								(d)National
			 Research Council StudyNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Education shall enter into a contract
			 with the National Research Council of the National Academy of Sciences
			 to—
						(1)examine and make recommendations
			 regarding—
							(A)various means that may be employed to
			 incorporate physical activity into Head Start and child care settings,
			 elementary, middle, and high school settings, and before- and after-school
			 programs; and
							(B)innovative and
			 effective ways to increase physical activity for all students;
							(2)study the impact
			 of health, level of physical activity, and amount of physical education on
			 students’ ability to learn and maximize performance in school; and
						(3)study and provide
			 specific recommendations for—
							(A)effectively
			 measuring the progress of students, at the school level, in improving their
			 health and well-being, including improving their—
								(i)knowledge,
			 awareness, and behavior changes, related to nutrition and physical
			 activity;
								(ii)cognitive
			 development, and fitness improvement, in physical education;
								(iii)knowledge of
			 lifetime physical activity and health promotion;
								(iv)decrease in
			 obesity; and
								(v)levels on overall
			 health indicators; and
								(B)effectively
			 measuring the progress of students, at the school level, in increasing physical
			 activity.
							326.Employer-provided
			 off-premises health club services
					(a)Treatment as
			 fringe benefitSubparagraph (A) of section 132(j)(4) of the
			 Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic
			 facilities) is amended to read as follows:
						
							(A)In
				generalGross income shall not include—
								(i)the value of any
				on-premises athletic facility provided by an employer to the employer’s
				employees, and
								(ii)so much of the
				fees, dues, or membership expenses paid by an employer to an athletic or
				fitness facility described in subparagraph (C) on behalf of the employer’s
				employees as does not exceed $900 per employer per
				year.
								.
					(b)Athletic
			 facilities describedParagraph (4) of section 132(j) of such Code
			 is amended by adding at the end the following new subparagraph:
						
							(C)Certain athletic
				or fitness facilities describedFor purposes of subparagraph
				(A)(ii), an athletic or fitness facility described in this subparagraph is a
				facility—
								(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
								(ii)which is not a
				private club owned and operated by its members,
								(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
								(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
								(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
								.
					(c)Exclusion
			 applies to highly compensated employees only if no
			 discriminationParagraph (1) of section 132(j) of such Code is
			 amended—
						(1)by striking
			 Paragraphs (1) and (2) of subsection (a) and inserting
			 Paragraphs (1) and (2) of subsection (a) and paragraph (4) of this
			 subsection, and
						(2)in the heading by
			 striking Exclusions under
			 subsection (a)(1) and (2) and inserting
			 Certain
			 exclusions.
						(d)Employer
			 deduction for dues to certain athletic facilities
						(1)In
			 generalParagraph (3) of section 274(a) of such Code (relating to
			 denial of deduction for club dues) is amended by adding at the end the
			 following new sentence: The preceding sentence shall not apply to so
			 much of the fees, dues, or membership expenses paid to athletic or fitness
			 facilities (within the meaning of section 132(j)(4)(C)) as does not exceed $900
			 per employee per year..
						(2)Conforming
			 amendmentSection 274(e)(4) of such Code is amended by inserting
			 the first sentence of before subsection
			 (a)(3).
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					327.Certain amounts paid
			 for physical activity, fitness, and exercise treated as amounts paid for
			 medical care
					(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
						
							(E)for qualified sports and fitness
				expenses.
							.
					(b)Qualified sports
			 and fitness expensesSubsection (d) of section 213 of such Code
			 is amended by adding at the end the following paragraph:
						
							(12)Qualified
				sports and fitness expenses
								(A)In
				generalThe term qualified sports and fitness
				expenses means amounts paid—
									(i)for membership at
				a fitness center,
									(ii)for participation
				or instruction in a program of physical exercise or physical activity,
				and
									(iii)for equipment
				for use in a program (including a self-directed program) of physical exercise
				or physical activity.
									(B)Overall dollar
				limitationThe aggregate amount treated as qualified sports and
				fitness expenses with respect to any taxpayer for any taxable year shall not
				exceed $1,000 ($2,000 in the case of a joint return or a head of household (as
				defined in section 2(b))).
								(C)Fitness facility
				definedFor purposes of subparagraph (A)(i), the term
				fitness facility means a facility—
									(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
									(ii)which is not a
				private club owned and operated by its members,
									(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
									(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
									(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
									(D)Limitations
				related to sports and fitness equipmentAmounts paid for
				equipment described in subparagraph (A)(iii) shall be treated as a qualified
				sports and fitness expense only—
									(i)if
				such equipment is utilized exclusively for participation in fitness, exercise,
				sport, or other physical activity programs,
									(ii)if such equipment
				is not apparel or footwear, and
									(iii)in the case of
				any item of sports equipment (other than exercise equipment), with respect to
				so much of the amount paid for such item as does not exceed $250.
									(E)Programs which
				include components other than physical exercise and physical
				activityRules similar to the
				rules of section 213(d)(6) shall apply in the case of any program that includes
				physical exercise or physical activity and also other components. For purposes
				of the preceding sentence, travel and accommodations shall be treated as an
				other
				component.
								.
					(c)Exception for
			 health savings accountsSubparagraph (A) of section 223(d)(2) of
			 such Code is amended by inserting , determined without regard to
			 paragraph (1)(E) thereof after section 213(d).
					(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					328.National youth
			 sports program revitalizationSection 682(g) of the Community Services
			 Block Grant Act (42 U.S.C. 9923(g)) is amended by striking
			 $15,000,000 and all that follows through 2003,
			 and inserting $20,000,000 for each of the fiscal years 2011 through
			 2021.
				329.Duplication of the
			 Zuni Youth Enrichment Project Summer Camp on Indian reservations and tribal
			 lands
					(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a 2-year pilot program to provide
			 funds to community-based organizations on Indian reservations or tribal lands
			 to plan and implement an enrichment program for children (in the form of a
			 summer camp and a year-round program) for the purpose of—
						(1)reversing the
			 epidemics of obesity, diabetes, and alcoholism in such areas; and
						(2)to mitigate other
			 problems stemming from the formation of bad habits and the development of low
			 self esteem during childhood.
						(b)PartnershipsIn order to qualify for funding under
			 subsection (a), a community-based organization
			 shall demonstrate, to the satisfaction of the Secretary of Health and Human
			 Services, that the community-based organization has entered into a partnership
			 with community entities, local funders, and tribal leaders (including, if
			 applicable, the tribal council) to plan and execute an enrichment program under
			 subsection (a).
					(c)Number of
			 sitesThe Secretary of Health
			 and Human Services, in providing funding under
			 subsection (a), shall provide funding to no
			 more than 20 community-based organizations.
					(d)Model and camp
			 requirementThe enrichment program under
			 subsection (a) shall—
						(1)be modeled on
			 similar programs established by the Zuni Youth Enrichment Project; and
						(2)shall include a
			 camp of at least 6 weeks in duration during the summer.
						(e)Specific camp
			 requirements
						(1)Daily
			 activitiesWith respect to children attending a camp under
			 subsection (d)(2), the leader of the
			 organization that receives funds under
			 subsection (a) shall, for each day of the
			 camp, ensure that, such children are—
							(A)involved in at
			 least 60 minutes of physical activity (with appropriate accommodations made for
			 children with disabilities); and
							(B)provided with at least two
			 meals that meet national nutritional standards that are aligned with dietary
			 guidelines.
							(2)Other
			 activitiesSuch leader shall also ensure that—
							(A)a community
			 gardening activity is included in the activities conducted at the camp;
			 and
							(B)health and
			 wellness education is provided to the children attending the camp.
							(f)Evaluation
						(1)In
			 generalA community-based organization that receives funding
			 under
			 subsection (a), shall, as a condition of
			 receiving such funding, conduct an evaluation of the enrichment program
			 conducted by such organization.
						(2)ModelThe
			 form, manner, content, and frequency of the evaluation under
			 paragraph (1) shall be modeled on the
			 Zuni Youth Enrichment Project standard project evaluation.
						(g)ReportNot later than 1 year after the date on
			 which a community organization first receives funding under
			 subsection (a) and annually thereafter, the
			 organization shall—
						(1)submit a report to
			 the to the Secretary of Health and Human Services on the outcomes of the
			 enrichment program conducted by the organization under this section,
			 including—
							(A)the findings of
			 the evaluation conducted under
			 subsection (f); and
							(B)the impact of such
			 enrichment program on the rates of childhood obesity on the reservation or area
			 of tribal land served by the organization; and
							(2)provide a copy of the findings under
			 paragraph (1)(A) to community
			 entities, local funders, tribal leaders (including, if applicable, the tribal
			 council), and the families of children participating in the enrichment
			 program.
						IVImproving access
			 to nutritional information and healthy foods
			401.Consumer
			 educationSubsection (c) of
			 section 2 of the Nutrition Labeling and Education Act of 1990 (Pub. L. 101–535;
			 104 Stat. 2353, 2357; 21 U.S.C. 343 note) is amended to read as follows:
				
					(c)Consumer
				education
						(1)In
				generalThe Secretary of Health and Human Services shall carry
				out activities which educate consumers about—
							(A)the availability
				of nutrition information in the label or labeling of food;
							(B)the importance of
				that information in maintaining healthy dietary practices;
							(C)the importance of
				physical activity and healthy lifestyles; and
							(D)the importance of
				maintaining an energy balance in consumption and activity.
							(2)Certain
				activitiesActivities under paragraph (1) shall include the use
				of public education campaigns, public statements, and other resources designed
				to educate consumers about the subjects described in subparagraphs (A) through
				(D) of such
				paragraph.
						.
			402.Expand team
			 nutrition training grantsSection 19 of the Child Nutrition Act of
			 1966 (20 U.S.C. 1788) is amended—
				(1)by redesignating
			 subsection (l) as subsection (m); and
				(2)by inserting after
			 subsection (k), the following:
					
						(l)Infrastructure
				improvement grants
							(1)In
				generalSubject to the availability of funds to carry out this
				subsection, the Secretary shall award one-time grants, on a competitive basis,
				to eligible State agencies to assist such State agencies in carrying out
				infrastructure improvements for the purpose of improving children’s lifelong
				eating and physical habits, consistent with the Dietary Guidelines for
				Americans published under section 301 of the National Nutrition Monitoring and
				Related Research Act of 1990 (7 U.S.C. 5341).
							(2)Eligible State
				agencyFor purposes of this subsection, an eligible State
				agency means—
								(A)a State agency
				that participates in—
									(i)the school lunch
				program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
				et seq.);
									(ii)the school
				breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773); or
									(iii)the child and adult care food program under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1766); or
									(B)a consortium of 2
				or more such State agencies—
									(i)located in the
				same State; or
									(ii)located in
				different States.
									(3)ApplicationTo receive a grant under this subsection,
				an eligible State agency shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require
							(4)Uses of
				funds
								(A)Required
				usesAn eligible State agency that receives a grant under this
				subsection shall use such funds to cover the costs of infrastructure
				improvements related to the school lunch program, school breakfast program, or
				the child and adult food care program, including improvements in kitchen
				equipment and other foodservice equipment used to serve or store food offered
				to children under any such program.
								(B)Authorized
				usesAn eligible State agency that receives a grant under this
				subsection may use such funds to award subgrants to local educational agencies
				to carry out the activities described in subparagraph (A).
								(5)RecordkeepingAn
				eligible State agency receiving a grant under this subsection shall keep a
				record of the use of the grant
				funds.
							.
				403.Department of
			 Agriculture program to support establishment or expansion of retail food stores
			 offering affordable, nutritious foods in underserved communities and
			 coordination with other Federal programsThe Food and Nutrition Act of 2008 (7 U.S.C.
			 2011 et seq.) is amended by adding at the end the following new section:
				
					28.Loans, loan
				guarantees, and grants to support establishment or expansion of retail food
				stores offering affordable, nutritious foods in underserved communities and
				inter-departmental coordination
						(a)DefinitionsIn this section:
							(1)Affordable,
				nutritious foodsThe term
				affordable, nutritious foods means fruits and vegetables, meat,
				fish, grains, dairy, and poultry.
							(2)Retail food
				storeThe term retail
				food store includes a supermarket, grocery store, farmers market, or
				other food retail outlet that operates on a self-service basis primarily
				selling groceries, produce, meat, baked goods, dairy products and other
				nutritious foods.
							(3)Underserved
				communityThe term
				underserved community has the meaning given that term in section
				25(a)(3).
							(b)Program
				authorizedThe Secretary may
				provide a loan or loan guarantee or make a grant to support the establishment
				or expansion of a retail food store that will offer affordable, nutritious
				foods in an underserved community.
						(c)EligibilityFor an entity to be eligible for a loan,
				loan guarantee, or grant under this section, the entity must—
							(1)demonstrate to the satisfaction of the
				Secretary the economic viability of the project to establish or expand a retail
				food store in an underserved community; and
							(2)provide a
				guarantee satisfactory to the Secretary that the retail food store established
				or expanded in an underserved community using the proceeds of the loan or the
				grant funds will make affordable, nutritious foods readily available among the
				food products offered by the retail food store.
							(d)Loan
				terms
							(1)DurationA loan made by the Secretary under this
				section shall be for a term not to exceed 15 years.
							(2)InterestThe loan shall bear interest at a reduced
				annual interest rate to be set by the Secretary.
							(3)Deferral of
				interest and principalThe
				Secretary may permit the deferral of payments on principal and interest due on
				the loan for a two-year period beginning on the date the loan is made.
							(e)Limitation on
				amount of loan guaranteesThe portion of a loan that the
				Secretary may guarantee under this section shall be not more than 85 percent of
				the principal amount of the loan.
						(f)Grant cost
				sharing requirements
							(1)Matching
				requirementAs a condition of
				any grant made under this section, the Secretary shall require the grant
				recipient to match not less than 50 percent of the total amount of the
				grant.
							(2)Form of
				non-Federal shareThe matching requirement may be satisfied
				through the provision of—
								(A)cash (including
				through fees, grants (including community development block grants), and
				gifts); or
								(B)in-kind
				contributions acceptable to the Secretary.
								(g)Coordination
				with other Federal programs in underserved communitiesThe Secretary of Agriculture shall
				coordinate with the Secretary of Health and Human Services and the Secretary of
				Treasury to identify and target existing tax incentives, loans, grants, and
				other financial and technical assistance available to each Secretary that can
				be used to improve access to affordable, nutritious foods in underserved
				communities.
						(h)Authorization of
				appropriationsFor each of
				fiscal years 2011 through 2015, there are authorized to be appropriated
				$10,000,000 to the Secretary to provide loans and loan guarantees and to make
				grants under this
				section.
						.
			404.Virtual Farmers
			 Market Program
				(a)Establishment of
			 grant programFrom the
			 amounts appropriated to carry out this section, the Secretary of Agriculture,
			 in collaboration with the Secretary of Education, shall award grants, on a
			 competitive basis, to eligible entities to enable such entities to carry out a
			 program that provides access to virtual farmers markets and distribution
			 centers to individuals residing in, and organizations located in, communities
			 that are food deserts.
				(b)Eligible
			 entitiesFor purposes of this
			 section, an eligible entity means an entity that predominantly
			 serves communities that are food deserts, including—
					(1)a
			 local educational agency or bureau-funded school;
					(2)a non-profit, community-based organization
			 (including a recreation center, child care facility, or senior center);
			 or
					(3)an entity that the
			 Secretaries deem to be an eligible entity.
					(c)Use of
			 fundsAn eligible entity receiving a grant under this section
			 shall use such funds for the following:
					(1)Purchasing virtual
			 farmers market software (including computer kiosks and swipe card stations), or
			 entering into a contract with an eligible organization to develop and maintain
			 the technology necessary, to carry out a virtual farmers market program to
			 enable individuals residing in, and organizations located in, communities that
			 are food deserts to order and purchase fruits and vegetables and other healthy
			 food items using such technology.
					(2)Training staff
			 to—
						(A)assist individuals
			 residing in, and organizations located in, communities that are food deserts to
			 order and purchase food products under the program described in paragraph (1);
			 and
						(B)purchase and order
			 food products under the program for the eligible entity.
						(3)Packaging food
			 products purchased under the program in manner that makes transportation of the
			 products possible by foot.
					(4)Paying staff to
			 manage the program, and package and assist in the distribution and delivery of
			 food products purchased under the program.
					(5)Raising public
			 awareness about the program.
					(6)Developing simple
			 food preparation strategies and menus for customers of the program.
					(7)Coordinating with the Secretary of
			 Agriculture to develop mechanisms to enable reimbursement under the
			 supplemental nutrition assistance program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for purchases made under the
			 virtual farmers market program established by the eligible entity under this
			 section.
					(d)ApplicationIn
			 order to receive a grant under this section, an eligible entity shall submit an
			 applicable to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(e)Limitations on
			 food purchasedTo the extent practicable, the majority of food
			 under a virtual farmers market program carried out by an eligible entity under
			 this section shall be purchased from farmers located within a 50 mile radius of
			 the site where the food is ordered and delivered, except in the case where the
			 eligible entity demonstrates to the Secretaries that no such farmers exist or
			 that the farmers are not able to provide a sufficient variety or amount of food
			 for the purposes of the program.
				(f)ReportNot
			 later than a year after funds are appropriated to carry out this section, the
			 Secretary shall report to Congress on the progress made in carrying out
			 programs funded by grants under this section, including—
					(1)the number of
			 individuals served by such programs and the barriers and opportunities for
			 additional such programs; and
					(2)how such programs
			 have increased access or encouraged permanent farmers markets to be established
			 near communities that are food deserts.
					(g)DefinitionsIn
			 this section—
					(1)Bureau-funded
			 schoolThe term bureau-funded school has the meaning
			 given such term in section 1146 of the Education Amendments of 1978 (25 U.S.C.
			 2026).
					(2)Eligible
			 organizationThe term eligible organization means an
			 organization with expertise in developing and maintaining a virtual farmers
			 market.
					(3)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
					(4)Food
			 desertThe term food desert has the meaning given
			 such term in section 7527(a) of the Food, Conservation, and Energy Act of 2008
			 (Public law 110–234).
					(5)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(6)SecretariesThe
			 term Secretaries means the Secretary of Agriculture and the
			 Secretary of Education, acting jointly.
					(7)Swipe card
			 stationsThe term swipe card stations may include
			 support for the use of electronic benefit transfer cards.
					(8)Virtual Farmers
			 MarketThe term virtual farmers market means an
			 online grocery store that enables individuals to purchase foods from local
			 farms and distributors.
					405.Urban and
			 Native-American Community Garden Grant Program
				(a)Program
			 establishedFrom the amounts
			 appropriated to carry out this section, the Secretary of Agriculture shall
			 award grants to eligible entities to expand, establish, or maintain urban
			 community gardens.
				(b)Eligible
			 entityFor purposes of this section, an eligible entity
			 means—
					(1)a
			 private or for-profit organization; or
					(2)a
			 unit of general local government, or tribal government, located on tribal land
			 or in a low-income community.
					(c)ApplicationIn order to receive a grant under this
			 section, an eligible entity shall submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require, including—
					(1)an assurance that
			 priority for hiring for jobs created by the expansion, establishment, or
			 maintenance of an urban community garden funded with a grant received under
			 this section will be given to individuals who reside in the community where the
			 garden is located; and
					(2)a
			 demonstration that the eligible entity is committed to providing non-Federal
			 financial or in-kind support (such as providing a water supply) for the urban
			 community garden for which the entity receives funds under this section.
					(d)DefinitionsIn
			 this section:
					(1)Low-income
			 communityThe term low-income communities
			 includes—
						(A)communities with a high percentage of
			 children eligible for free and reduced priced lunches under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
						(B)any other
			 communities determined by the Secretaries to be low-income for purposes of this
			 section.
						(2)Unit of general
			 local governmentThe term unit of general local
			 government has the meaning given such term in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302).
					VRealigning
			 Transportation Policy to Help Promote Healthy Lifestyles
			501.Grants to promote
			 planning decisions and policies that increase access to physical
			 activity
				(a)GrantsThe
			 Secretary of Transportation may make grants to eligible entities for the
			 purpose of assisting local planning decisions and policies that increase the
			 access of individuals to physical activity.
				(b)Activities under
			 grantsThe activities of eligible entities that may be funded by
			 a grant under subsection (a) include the following:
					(1)The coordination of activities carried out
			 by local government officials (including planning, public works, housing, and
			 transportation officials), school boards, and others to increase the access of
			 individuals to physical activity through—
						(A)improved
			 integration of land use, housing, transportation, and infrastructure planning;
			 and
						(B)consideration of
			 impacts on physical activity levels during such planning.
						(2)The formulation of
			 strategies to establish and implement—
						(A)plans and policies
			 that increase infrastructure for pedestrians and bicyclists to connect such
			 individuals to schools, recreation opportunities, jobs, and retail
			 opportunities, including policies requiring developers to build sidewalks and
			 bicycle lanes; or
						(B)plans and policies that place schools
			 within neighborhoods and provide bike paths, sidewalks, trails, and other
			 infrastructure to encourage and make possible the walking and bicycling to
			 school of students and staff.
						(3)The carrying out of health impact
			 assessments with respect to proposals for the placement or construction of
			 buildings, sidewalks, roads, trails, schools, or other aspects of the built
			 environment.
					(c)Reporting
					(1)In
			 generalAn eligible entity
			 that receives a grant under subsection (a) shall submit to Congress and the
			 Secretary of Transportation a report on the extent to which such grant
			 has—
						(A)led to planning decisions and policies that
			 increase the access of individuals to physical activity; and
						(B)led to an
			 improvement in the health of individuals.
						(2)TimingA report under paragraph (1) shall be made
			 not less than 3 years and not more than 5 years after the date on which such
			 grant is received.
					(d)DefinitionsIn this section, the following definitions
			 apply:
					(1)Built
			 environmentThe term
			 built environment means any buildings or spaces that are created
			 or modified by individuals, including homes, schools, workplaces, parks and
			 other recreation areas, greenways, business areas, and transportation
			 areas.
					(2)Eligible
			 entityThe term eligible entity means a local
			 government agency or group of such agencies with jurisdiction over planning or
			 land use decisions.
					(3)Health impact
			 assessmentThe term health impact assessment means,
			 in relation to a proposal, an assessment of the impact that the proposal will
			 have on the health of individuals if implemented.
					502.Joint use
			 agreements
				(a)GrantsThe Secretary may make a grant to any
			 eligible school or other public entity for the purposes of meeting either or
			 both of the following:
					(1)Costs incurred by the school or other
			 entity in negotiating or entering into a joint use agreement.
					(2)Costs payable under a joint use agreement
			 during the first year in which the joint use agreement is in force.
					(b)PriorityIn making grants under subsection (a), the
			 Secretary shall give priority to schools or other public entities in
			 areas—
					(1)where obesity
			 rates are above the national average;
					(2)where at least 50 percent of the residents
			 are below the poverty line; or
					(3)that lack safe,
			 accessible, and affordable fitness and recreational facilities.
					(c)DefinitionsIn this section:
					(1)Eligible
			 schoolThe term
			 eligible school means any elementary school or secondary school
			 within the meaning of section 9101 of the Elementary and Secondary Education
			 Act 1965 (20 U.S.C. 7801).
					(2)Joint use
			 agreementThe term
			 joint use agreement means an agreement between an eligible school
			 and another public entity relating to the use of a school’s facilities or
			 equipment by people other than the school’s students or staff.
					(3)Poverty
			 lineThe term poverty
			 line has the meaning given such term in section 673(2) of the Community
			 Services Block Grant Act (42 U.S.C. 9902(2)).
					(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services acting through the Director of the
			 Centers for Disease Control and Prevention.
					503.Expansion of
			 safe routes to school program
				(a)High schools
			 students includedSection
			 1404(a) of SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1228) is amended by
			 striking in primary and middle schools and inserting the
			 following: and adolescents in primary, middle, and high
			 schools.
				(b)Purposes
					(1)In
			 generalSections 1404(b)(1)
			 of SAFETEA–LU (119 Stat. 1228) is amended by inserting and
			 adolescents after children.
					(2)SafetySection 1404(b)(2) of SAFETEA–LU (119 Stat.
			 1228) is amended by inserting and throughout adolescence after
			 early age
					(c)ApportionmentSection 1404(c)(1) of SAFETEA–LU (119 Stat.
			 1228) is amended in subparagraphs (A) and (B) by striking and middle
			 schools and inserting , middle, and high schools.
				(d)Eligible
			 projects and activitiesSection 1404(f) of SAFETEA–LU (119 Stat.
			 1229) is amended by adding at the end the following:
					
						(4)PreferenceFrom the amounts apportioned to a State
				under this section, the State shall give priority to projects for primary and
				middle schools and to projects that propose to serve a combination of at least
				one primary, middle, and high school within the same school
				district.
						.
				(e)DefinitionsSection
			 1404(k)(2) of SAFETEA–LU (119 Stat. 1230) is amended—
					(1)in the paragraph
			 heading by striking and
			 middle and inserting , middle, and high
			 schools;
					(2)by striking
			 and middle and inserting , middle, and high
			 schools; and
					(3)by striking
			 eighth and inserting twelfth.
					504.Active
			 transportation infrastructure investment program
				(a)In
			 generalThe Secretary of Transportation shall carry out an active
			 transportation investment program in accordance with the requirements of this
			 section.
				(b)PurposeThe purpose of the program shall be to
			 encourage a mode shift to active transportation within selected communities by
			 providing safe and convenient opportunities to bicycle and walk for routine
			 travel.
				(c)Selection of
			 communities
					(1)ApplicationsA
			 community seeking to participate in the program shall submit to the Secretary
			 an application that is in such form and contains such information as the
			 Secretary may require.
					(2)Initial and
			 additional selections
						(A)Initial
			 selectionsThe Secretary shall select initial communities to
			 participate in the program. Such communities shall participate in the program
			 in each of fiscal years 2011 through 2015.
						(B)Additional
			 selectionsFollowing the
			 initial selections under subparagraph (A), the Secretary shall select
			 additional communities to participate in the program. Such communities shall
			 participate in the program in each of fiscal years 2013 through 2015.
						(3)Criteria
						(A)In
			 generalIn selecting communities to participate in the program,
			 the Secretary shall consider, at a minimum, the extent to which a
			 community—
							(i)provides a plan
			 for development of walking and bicycling infrastructure that is likely to
			 contribute to a significant transportation mode shift to walking and
			 bicycling;
							(ii)demonstrates
			 broad community support that will facilitate successful and expeditious
			 implementation;
							(iii)demonstrates a
			 cohesive plan in which noninfrastructure elements, where proposed, reinforce
			 achievement of the purpose of the program;
							(iv)provides evidence of regulatory or
			 financial incentives or community design policies that facilitate significant
			 increases in bicycling or walking; and
							(v)commits State,
			 local, or eligible Federal matching funds, in addition to Federal funds made
			 available under this section, to projects eligible for assistance under this
			 section.
							(B)Strategic
			 priorities that facilitate successFor purposes of subparagraph (A)(i),
			 strategic priorities that facilitate success in increasing walking and
			 bicycling include effective plans—
							(i)to create a network of active
			 transportation facilities connecting neighborhoods with destinations such as
			 workplaces, schools, residences, businesses, recreation areas, and other
			 community activity centers;
							(ii)to
			 integrate active transportation facilities with transit services, where
			 available, to improve access to public transportation; and
							(iii)to
			 deliver safe, convenient, cost-effective mobility via walking and
			 bicycling.
							(C)Indicators of
			 community supportFor purposes of subparagraph (A)(ii),
			 indicators of community support include—
							(i)the
			 use of public input in the development of transportation plans; and
							(ii)the
			 commitment of community leaders to the success and timely implementation of
			 projects eligible for assistance under this section.
							(d)Grants
					(1)In
			 generalThe Secretary shall
			 make grants to each community selected to participate in the program.
					(2)RecipientsA
			 recipient of a grant representing a community under the program shall be a
			 local or regional governmental organization, multi-county special district, or
			 Indian tribe that the Secretary determines is suitably equipped and organized
			 to carry out the objectives and requirements of this section. Such
			 organizations include metropolitan planning organizations and other regional
			 planning organizations.
					(3)SubrecipientsA
			 recipient of a grant under the program may suballocate funds from the grant to
			 a nonprofit organization to carry out the purposes of the program.
					(4)Inclusion of
			 certain communitiesTo fulfill the Nation’s need to achieve and
			 document mode shift to bicycling and walking over time, the 4 communities that
			 received pilot funding under section 1807 of SAFETEA–LU (119 Stat. 1460) may be
			 among the communities selected by the Secretary under subsection (c).
					(5)Grants
			 amounts
						(A)In
			 generalThe Secretary may make a grant as low as $5,000,000 and
			 as high as $15,000,000 per fiscal year for a community participating in the
			 program. The Secretary shall ensure that grant awards under the program are
			 sufficiently high to enable a mode shift to active transportation.
						(B)Justification
			 for larger grantsSubject to the $15,000,000 per fiscal year
			 limit set forth in subparagraph (A), the Secretary may justify a grant in a
			 higher amount for a community under the program based on the population served,
			 greater opportunities to shift trips to bicycling and walking, or use of
			 innovative design features.
						(e)Eligible
			 projectsGrants made to
			 communities under this section shall be used for one or more of the following
			 purposes:
					(1)To carry out projects to construct networks
			 of active transportation infrastructure facilities, including sidewalks,
			 bikeways, and pedestrian and bicycle trails, that connect people with public
			 transportation, workplaces, schools, residences, businesses, recreation areas,
			 and other community activity centers.
					(2)To carry out projects to provide for
			 bicycle boxes, cycle tracks, bicycle boulevards, dual traffic signals, and
			 bicycle sharing stations.
					(3)To carry out projects to restore and
			 upgrade current active transportation infrastructure facilities.
					(4)To carry out
			 projects to support educational activities, safety-oriented activities, and
			 technical assistance to further the purpose of the program.
					(f)Program
			 measuresIn carrying out the
			 program, the Secretary shall develop statistical information on changes in
			 motor vehicle, active transportation, and public transportation usage in
			 communities participating in the program and assess how the changes impact
			 congestion and energy usage, impact the frequency of bicycling and walking, and
			 impact health, safety, and the environment. In addition, the Secretary shall
			 develop interim measures of progress, which may include indicators of public
			 engagement, educational outcomes, and project advancement into planning and
			 development.
				(g)Deadlines
					(1)Request for
			 applicationsNot later than
			 60 days after the date of enactment of this Act, the Secretary shall publish in
			 the Federal Register a request for applications pursuant to subsection
			 (c)(1).
					(2)Selection of
			 initial communitiesNot later than 180 days after such date of
			 enactment, the Secretary shall select initial communities to participate in the
			 program under subsection (c)(2)(A).
					(3)Selection of
			 additional communitiesNot later than September 30, 2012, the
			 Secretary shall select additional communities to participate in the program
			 under subsection (c)(2)(B).
					(4)GrantsThe
			 Secretary shall make grants to communities selected to participate in the
			 program under subsection (c)—
						(A)for fiscal year 2011, not later than the
			 later of—
							(i)the
			 60th day after the date of the selection of communities under subsection
			 (c)(2)(A); and
							(ii)the
			 30th day of the fiscal year; and
							(B)for each of fiscal
			 years 2012 through 2015, not later than 30th day of the fiscal year.
						(h)Reports
					(1)In
			 generalThe Secretary shall submit to Congress—
						(A)an interim report
			 on progress made under the program not later than September 30, 2014;
			 and
						(B)a final report on
			 progress made under the program not later than September 30, 2016.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include the Secretary’s findings concerning the best practices of
			 communities participating in the program and the impediments experienced by
			 such communities relating to program development and achieving a mode shift to
			 active transportation.
					(i)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account) to carry out this
			 section—
						(A)$300,000,000 for
			 fiscal year 2011;
						(B)$300,000,000 for fiscal year 2012;
						(C)$466,666,666 for fiscal year 2013;
						(D)$466,666,666 for fiscal year 2014;
			 and
						(E)$466,666,668 for fiscal year 2015.
						(2)Contract
			 authorityFunds authorized to be appropriated by this section
			 shall be available for obligation and administered in the same manner as if the
			 funds were apportioned under chapter 1 of title 23, United States Code, except
			 that the Federal share of the cost of a project carried out using the funds
			 shall be 100 percent, and the funds shall remain available until expended and
			 shall not be transferable.
					(3)Administrative
			 costs
						(A)Set
			 asideEach fiscal year, the Secretary shall set aside not more
			 than 1.5 percent of the funds made available to carry out this section to cover
			 the costs of administrative, research, technical assistance, communications,
			 and training activities under the program.
						(B)Contracts and
			 other agreementsThe Secretary may enter into contracts with
			 for-profit organizations, or contracts, partnerships, or cooperative agreements
			 with other government agencies, institutions of higher learning, or nonprofit
			 organizations, to perform activities with amounts set aside under subparagraph
			 (A). The Federal share of the cost of such activities may be up to 100
			 percent.
						(C)Limitation on
			 statutory constructionNothing in this paragraph may be construed
			 to prohibit a community from receiving research or other funds under title 23
			 or 49, United States Code.
						(j)Treatment of
			 Projects
					(1)Noninfrastructure
			 projectsNoninfrastructure
			 projects and infrastructure projects that do not involve or lead directly to
			 construction assisted under this subsection shall not be treated as projects on
			 a Federal-aid system under chapter 1 of title 23, United States Code.
					(2)Infrastructure
			 projectsNot later than one
			 year after the date of enactment of this Act, the Secretary shall develop
			 regulations or guidance (or both) for Federal-aid projects under this section
			 that encourages the use of the programmatic categorical exclusion, expedited
			 procurement techniques, and other best practices to facilitate productive and
			 timely expenditure for projects that are small, low impact, and constructed
			 within an existing built environment.
					(3)State
			 processesThe Secretary shall work with State departments of
			 transportation to ensure that any guidance or regulation developed under
			 paragraph (2) is being implemented by States and the Federal Highway
			 Administration consistently to avoid unnecessary delays in implementing
			 projects and to ensure the effective use of Federal dollars.
					(k)Assistance to
			 Indian tribesNotwithstanding
			 any other provision of law, the Secretary may enter into grants agreements,
			 self-determination contracts, and self-governance compacts under the authority
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) with eligible Indian tribes to carry out the purposes of this Act, and
			 such grant agreements, self-determination contracts, and self-governance
			 compacts shall be administered in accordance with that Act.
				(l)DefinitionsIn this section, the following definitions
			 apply:
					(1)Active
			 transportationThe term active transportation means
			 mobility options powered solely by human energy, such as bicycling and
			 walking.
					(2)Indian
			 tribeThe term Indian
			 tribe has the meaning given that term in section 4(e) of Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).
					(3)ProgramThe
			 term program means the active transportation investment program
			 established under this section.
					VIResearch and
			 Assessment Tools
			601.National Center for
			 Health StatisticsSection 306
			 of the Public Health Service Act (42
			 U.S.C. 242k) is amended—
				(1)in subsection (m)(4)(B), by striking
			 subsection (n) each place it appears and inserting
			 subsection (o);
				(2)by redesignating subsection (n) as
			 subsection (o); and
				(3)by inserting after subsection (m) the
			 following:
					
						(n)(1)The Secretary, acting through the Center,
				may provide for the—
								(A)collection of data for determining the
				fitness levels and energy expenditure of children and youth; and
								(B)analysis of data collected as part of the
				National Health and Nutrition Examination Survey and other data sources.
								(2)In carrying out paragraph (1), the
				Secretary, acting through the Center, may make grants to States, public
				entities, and nonprofit entities.
							(3)The Secretary, acting through the Center,
				may provide technical assistance, standards, and methodologies to grantees
				supported by this subsection in order to maximize the data quality and
				comparability with other
				studies.
							.
				602.Report on obesity
			 research
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report on research conducted on causes and health
			 implications (including mental health implications) of obesity and being
			 overweight.
				(b)ContentThe report described in subsection (a)
			 shall contain—
					(1)descriptions on the status of relevant,
			 current, ongoing research being conducted in the Department of Health and Human
			 Services including research at the National Institutes of Health, the Centers
			 for Disease Control and Prevention, the Agency for Healthcare Research and
			 Quality, the Health Resources and Services Administration, and other offices
			 and agencies;
					(2)information about what these studies have
			 shown regarding the causes, prevention, and treatment of, obesity and being
			 overweight; and
					(3)recommendations on further research that is
			 needed, including research among diverse populations, the plan of the
			 Department of Health and Human Services for conducting such research, and how
			 current knowledge can be disseminated.
					
